DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 20-001
RE: Healthy Adult Opportunity
January 30, 2020
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is pleased to announce a new opportunity
for states to potentially achieve new levels of flexibility in the administration and design of their
Medicaid programs while providing federal taxpayers with greater budget certainty. The
Healthy Adult Opportunity (HAO) initiative will allow states to carry out demonstrations under
section 1115(a)(2) of the Social Security Act (the Act) to provide cost-effective coverage using
flexible benefit designs under either an aggregate or per-capita cap financing model for certain
populations without being required to comply with a list of Medicaid provisions identified by
CMS.
CMS recognizes that states, as administrators of the program, are in the best position to assess
the needs of their respective Medicaid-eligible populations and to drive reforms that result in
better health outcomes. States that agree to implement demonstrations under either of these
financing models and to increased transparency and accountability for effective administration of
their programs, quality and access to care, which in the judgment of CMS, are likely to assist in
promoting the objectives of the Medicaid program, will be granted extensive flexibility to test
alternative approaches to implementing their Medicaid programs, including the ability to make
many ongoing program adjustments without the need for demonstration or state plan
amendments that require prior approval. The list of Medicaid provisions with respect to which
we will consider providing flexibility for states participating in demonstrations approved under
the HAO initiative is provided in Appendix A. This includes flexibility on provisions such as
retroactive coverage, cost-sharing limits, presumptive eligibility, and other requirements that
CMS historically has waived under section 1115 of the Act.
Through the HAO initiative, CMS is inviting states to design demonstrations for consideration
by CMS that will promote the objectives of the Medicaid program, including the furnishing of
medical assistance in a manner that promotes the sustainability of government health care
spending through use of an annual budget neutrality limit, calculated in the aggregate or on a per
capita basis. While federal funding will be capped, federal financial participation (FFP) will
continue to flow to states as it does today; nothing in this letter changes the need for states to
submit claims reflecting actual expenditures to obtain federal matching funds for the Medicaid
program. Demonstrations approved utilizing this approach will offer states far greater flexibility
and discretion than is available under ordinarily-applicable Medicaid rules as well as the freedom
to manage their programs within certain parameters and expectations without the need for
complex amendments or advance federal approval of certain changes.

Page 2 – State Medicaid Director
In addition to added flexibility, states that agree to an aggregate cap financing model and meet
certain performance criteria may be eligible to access shared savings when expenditures for the
demonstration population are less than the annual allotment provided under the aggregate cap.
The HAO initiative thus will allow CMS and states to test whether greater administrative
flexibility will enable states to more efficiently run their Medicaid programs, while increasing
state accountability, facilitating enrollment of eligible persons, ensuring timely beneficiary
access to effective care, improving quality outcomes, and potentially freeing up resources for
additional investment in coverage or benefits not offered under the state plan or other initiatives
that advance the objectives of the Medicaid program. While every application by states will be
considered on its own merits, this will potentially allow states that practice greater fiscal
responsibility to invest in projects designed to benefit Medicaid populations.
This guidance does not impose any requirements on states and does not bind CMS to approve
any state’s application for demonstration authority under the HAO initiative. Rather, CMS will
consider applications on a case-by-case basis and make an independent decision about whether
the demonstration satisfies the requirements under section 1115 of the Act for approval.
A. Overview
Under the demonstration authority granted by section 1115(a) of the Act, in the case of a
demonstration that CMS determines is likely to assist in promoting the objectives of the
Medicaid program, CMS can waive under section 1115(a)(1) of the Act, or not apply under
section 1115(a)(2) of the Act, many federal requirements so that states can test new or existing
ways to deliver and pay for health care services under the Medicaid program. CMS can provide
expenditure authority under section 1115(a)(2) of the Act to allow states to provide coverage to
individuals not eligible under the state plan, which can offer significantly more flexibility
without the need for individual section 1115 waivers. The HAO initiative will involve the use of
section 1115(a)(2) authority to provide coverage to individuals not eligible for benefits under the
state plan, while affording states maximum flexibility in the administration of benefits for such
individuals.
The HAO initiative encourages states to apply for all flexibilities that have been previously
approved in other demonstrations where such flexibilities would be likely to promote the
objectives of the Medicaid program, such as:
• The ability to cover adults who qualify for Medicaid on a basis other than disability or
need for long-term care services and supports and who are not covered under the state
plan, including covering all individuals described in section 1902(a)(10)(A)(i)(VIII) of
the Act and 42 CFR 435.119 (“adult group”), using section 1115(a)(2) expenditure
authority at the Federal Medical Assistance Percentage (FMAP) that would apply if they
were covered under the state plan;
• Providing populations covered under an HAO demonstration with coverage more
consistent with insurance benefits provided through the Exchanges, rather than the
traditional Medicaid benefit package;
• The ability to pay for services that cannot traditionally be funded by Medicaid, including
those designed to address certain health determinants, such as enhanced case
management services that link individuals to housing or other supports;

Page 3 – State Medicaid Director
•
•
•
•

Design of flexible premium and cost sharing structures that are not required to comply
with the terms of section 1916(f) of the Act;
The ability to impose additional conditions of eligibility, such as community engagement
requirements for non-elderly, non-pregnant adult Medicaid beneficiaries who are eligible
for Medicaid on a basis other than disability;
The ability to make certain changes in benefits, premiums, and co-payments during the
course of the demonstration without the need for state plan or demonstration amendments
and further approval by CMS;
The ability to change eligibility and enrollment processes, such as eliminating retroactive
eligibility.

Additionally, the HAO initiative potentially offers states new opportunities, including:
• The ability to make certain administrative changes during the course of the
demonstration, such as certain changes in provider payment rates and application of
claims review prior to making payment, without amendments or further approval by
CMS;
• The ability to adopt a closed formulary in line with Essential Health Benefit (EHB)
requirements (with special protections for individuals with HIV and behavioral health
conditions);
• The ability to include coverage of services provided by a federally qualified health center
as part of the state’s value-based payment reform efforts.
• The opportunity to propose alternative approaches to compliance with statutory managed
care provisions that differ from those set forth in regulations;
• The opportunity for states implementing an aggregate cap demonstration to be eligible
for shared savings when actual FFP is less than the FFP allotment under the aggregate
cap, provided a state meets certain performance criteria.
While the intent of this initiative is to provide states with a menu of maximum up-front
flexibilities with which to design their program, states are not automatically entitled to all of the
flexibilities described in this guidance; whether a demonstration will be approved is determined
on a case-by-case basis and will depend on the details of each application. CMS will need to
determine whether the demonstration as a whole with the flexibilities requested supports the
goals of the demonstration and is likely to promote the objectives of the Medicaid program.
Similarly, any parameters set forth in this guidance reflect the conditions that CMS expects will
be necessary to approve an application to implement an HAO demonstration. CMS will make a
state-by-state determination of the specific requirements needed for HAO demonstrations
designed by each state, which will be reflected in the Special Terms and Conditions (STCs) for
each state’s demonstration.
The HAO initiative described in this guidance is available to all states as a mechanism to cover
populations not covered under their state plan. HAO demonstrations also could be used to
extend coverage to populations a state has previously covered in its state plan or under other
section 1115 demonstrations, but for whom the state has elected to end coverage. We expect that
coverage under an HAO demonstration will focus on adults under age 65 who are not eligible for
coverage under the state plan. CMS may consider state requests to include other adult
populations who are not eligible for coverage under the state plan.

Page 4 – State Medicaid Director
With the significant flexibility afforded under this demonstration opportunity, states will
continue to be held to a high standard of accountability for health outcomes and will be subject
to regular and thorough monitoring and evaluation, consistent with CMS’s approach to other
section 1115 demonstrations. As discussed in greater detail in Section D of this guidance
relating to Oversight, we expect that states will also provide baseline data on a set of Adult Core
metrics, as well as on a set of quarterly continuous performance indicators, relating to enrollment
and retention, access and quality of care, health outcomes, and financial management, and to
other effects for testing policies under HAO demonstrations, such as community engagement and
federal matching funds for services provided during an Institution for Mental Diseases (IMD)
stay consistent with CMS guidance for substance use disorder (SUD) or Serious Mental Illness
and Severe Emotional Disturbance (SMI / SED). States will be expected to report on these
metrics and indicators throughout the demonstration, and engage in rapid course correction if
needed, in accordance with guidance provided by CMS. In addition, states will be expected to
conduct interim and summative impact evaluations for each demonstration period of
performance, consistent with academic standards and guidance provided by CMS.
CMS is providing an application template for the HAO initiative, which will include lists of the
most typical administrative program requirements applicable to section 1115 demonstrations,
with which the state would be expected to comply – for example, compliance with federal civil
rights laws, program performance and program integrity standards; non-supplanting or
duplication of other federal funding; and Transformed Medicaid Statistical Information System
(T-MSIS) submissions and maintenance. States will have the opportunity in the application
template to propose demonstration-specific processes for complying with these administrative
program requirements. These administrative program requirements will be incorporated into the
demonstration’s STCs. CMS will review the state's proposed flexibilities and other materials
submitted as part of the application, and make a determination of whether the demonstration can
be approved. After an application is approved, the state will submit an implementation plan for
CMS approval, that will contain greater detail on how the state plans to implement the
flexibilities authorized under the STCs. As with other section 1115 demonstrations, states may
not begin implementation of their approved HAO demonstration until CMS approves the
implementation plan. The application process and implementation plan are discussed in section
E.
States with existing section 1115 demonstrations that cover populations eligible to be covered in
an HAO demonstration may also propose to transition such demonstrations into HAO
demonstrations. CMS will work with states interested in such a transition to ensure a seamless
conversion of coverage into the HAO demonstration and orderly close-out of the existing section
1115 demonstration in a manner consistent with the STCs for the existing demonstration. More
information about this process is provided in Appendix B.
This guidance describes additional programmatic and budgetary parameters for state
consideration in the development of demonstrations that will utilize an annual aggregate or
per capita cap approach.
B. State Flexibility in Program Design
States will have broad flexibility in the initial design of an HAO demonstration as well as the
ability to make certain changes over the course of the demonstration, which generally will be

Page 5 – State Medicaid Director
allowed without need for a demonstration amendment. CMS reserves the right to require an
amendment, and to subject the amendment to the requirements in 42 CFR 431.412, if CMS
determines that the state is proposing a significant change that is outside the scope of flexibilities
approved in the STCs for a state’s HAO demonstration, or that would impact the baseline for
determining budget neutrality. The breadth of this flexibility in key program areas is discussed
below. Section E of this guidance includes a discussion of the extent of state flexibility and
process for making changes to an HAO demonstration once the initial application and
implementation plan have been approved.
1. Eligibility and Enrollment
Eligible Populations
The HAO initiative is focused on coverage provided to adults under age 65 who qualify for
Medicaid on a basis other than disability or need for long-term care services and supports and
who are not covered in the state plan, including individuals described in the new adult group
at section 1902(a)(10)(A)(i)(VIII) of the Act and 42 CFR 435.119. The demonstration
opportunity is available to all states, including those with existing section 1115
demonstrations, providing flexibility for populations eligible to be covered in an HAO
demonstration. To provide coverage under an HAO demonstration, participating states may
need to phase out and transition, in whole or in part, an existing demonstration into an HAO
demonstration. CMS will work with states to ensure a smooth transition (see Appendix B).
States will have the opportunity to impose conditions of eligibility on coverage under an HAO
demonstration that do not generally apply to Medicaid coverage under state plans, such as
community engagement requirements, as described in SMDL #18-002, and consistent with
other applicable federal laws, including title VI of the Civil Rights Act of 1964, section 504 of
the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the Age
Discrimination Act of 1975, and section 1557 of the Patient Protection and Affordable Care
Act (PPACA). CMS, in consultation and coordination with the Department of Health and
Human Services (HHS) Office for Civil Rights, is available to assist states in designing
projects that comply with the civil rights laws.
States may propose to impose such additional conditions of eligibility on coverage under an
HAO demonstration at the beginning of the demonstration, or to adopt subsequent to initial
implementation provided that, either during the initial application process or prior to imposing
the additional condition, notice and transparency requirements at 42 CFR part 431, subpart G,
have been met and CMS has determined that the additional condition on eligibility would
promote the objectives of the Medicaid program.
States choosing to participate in the HAO initiative also will have the opportunity to set the
income standard for eligibility for coverage under an HAO demonstration, as well as to
change the standard over the course of the demonstration, and/or to limit coverage to a
defined subset of individuals, such as individuals with severe mental illness, individuals
needing treatment for substance use disorder, or individuals with HIV/AIDS. States also may
propose to require an asset test for individuals seeking coverage under an HAO
demonstration. Under the HAO initiative, and in other demonstration projects covering the
adult group under section 1115(a)(2) authority, increased FMAP will be available in

Page 6 – State Medicaid Director
accordance with sections 1905(y) and 1905(z) of the Act, provided that the demonstration
includes a standard for eligibility based on a household income standard of at least 133
percent of the federal poverty level (FPL), no asset test for those with income at or below 133
percent FPL, and eligibility for all individuals described in the adult group, even when
benefits are not provided in accordance with section 1937 of the Act, as required under
sections 1902(a)(10)(A)(i)(VIII) and 1902(k) and 1903(i)(26) of the Act in the case of state
plan coverage. To claim increased FMAP for individuals described in the adult group, states
participating in this initiative also would need to work with CMS develop a methodology for
identifying those for whom increased FMAP is available, in accordance with 42 CFR part 433
subpart E. Increased FMAP is not available for coverage of individuals with household
income above 133 percent FPL.
Eligibility and Enrollment Processes
For populations covered under an HAO demonstration, CMS will not require compliance with
the effective date of eligibility prescribed under 42 CFR 435.915. Instead, states may propose
to not provide retroactive eligibility, as well as to establish a prospective effective date of
coverage – for example, to coincide with enrollment in a managed care plan or a Qualified
Health Plan (QHP). States also could propose to conduct an individual’s first regularlyscheduled renewal of eligibility prior to the end of the 12-month renewal called for in 42 CFR
435.916(a)(1), in order to align with the open enrollment period for Exchange coverage. In
addition, states may propose to not comply with the requirement to operate Hospital
Presumptive Eligibility (HPE), described in section 1902(a)(47)(B) of the Act and 42 CFR
435.1110, under an HAO demonstration, although states implementing an HAO
demonstration can elect to offer such coverage to individuals covered under an HAO
demonstration. 1
States will be expected to implement other processes, in particular those designed to ensure
coordination with enrollment in other Medicaid categories, as well as coverage through an
Exchange at initial application and as changes in beneficiaries’ circumstances require
transition between programs. These include use of income methodologies based on modified
adjusted gross income (MAGI); use of a single streamlined application for all insurance
affordability programs, which may include revisions to accommodate state-specific criteria
included in the state’s HAO demonstration (42 CFR 435.907(a) or (b)); increased availability
of, and primary reliance on, electronic verification (42 CFR 435.948 – 435.956); streamlined
data-driven renewal processes (42 CFR 435.916(a)); and coordination between enrollment in
Medicaid and coverage through the Exchange (42 CFR 435.1200). CMS also expects that
states will recognize applicants’ and beneficiaries’ authorized representatives (42 CFR
435.923), make timely determinations of eligibility (42 CFR 435.912), provide adequate
notice of a grant, denial or termination of eligibility, or other adverse actions (42 CFR
431.210 – 431.214 and 435.917), and provide electronic notification in accordance with each
individual’s election (42 CFR 435.918). As part of this demonstration, states may develop
eligibility and enrollment policies that will improve upon the administrative efficiency of
these processes, e.g., by periodically checking electronic data sources between regular
eligibility renewals; however, we expect that the federal requirements governing these
1

HPE requires states to provide benefits for individuals determined presumptively eligible by a participating
hospital for coverage for a temporary period pending completion of a regular application and determination of
eligibility by the state agency.

Page 7 – State Medicaid Director
fundamental components of states’ eligibility and enrollment systems will apply to coverage
under an HAO demonstration.
2. Benefits
Benefit Package
For populations covered under an HAO demonstration, states generally will be expected to
align coverage with the individual health insurance market, such as QHPs offered through the
Exchange in the state or in another state. Additionally, CMS may consider other benefit
proposals providing comprehensive coverage that meet larger health reform and Medicaid
objectives.
To promote access to a benefit package that includes coverage of important services not
otherwise required in traditional Medicaid, such as mental health and substance use disorder
treatment and a minimum set of preventive services, and to ensure comparability of benefits
with the individual market, states electing to participate in this demonstration initiative
generally will be expected, at a minimum, to provide coverage of items and services in the
categories of EHBs, as implemented by CMS in regulations at 45 CFR part 156, subpart B
and 45 CFR 155.170. The categories of EHBs are (1) ambulatory patient services; (2)
emergency services; (3) hospitalization; (4) maternity and newborn care; (5) mental health and
substance use disorder services, including behavioral health treatment; (6) prescription drugs;
(7) rehabilitative and habilitative services and devices; (8) laboratory services; (9) preventive
and wellness services and chronic disease management; and (10) pediatric services, including
oral and vision care, which generally are not applicable for the populations that would be
covered under an HAO demonstration. For example, states may select (a) the EHBbenchmark plan used for plan years beginning in 2017 by another state in its entirety or (b)
select their own EHB-benchmark plan used for plan years beginning in 2017 and replace
coverage of any of the categories of EHB with coverage from another state’s 2017 EHBbenchmark plan or (c) select a set of benefits to become their new EHB-benchmark plan. It is
important to note that states also will generally be expected to cover state-mandated benefits
that are considered EHB as part their benefit package. Specifically, states should take into
account both the EHB-benchmark plan benefits and benefits required by state action taking
place on or before December 31, 2011. Additional details on how states can identify which
items and services within the ten categories will be considered EHB, consistent with the
regulations implementing EHB for the individual health insurance market, are provided in
Appendix C.
Under this initiative, state proposals will not be expected to meet additional Alternative
Benefit Plan (ABP) wrap-around service requirements such as, for example, coverage of nonemergency medical transportation (NEMT) and early and periodic screening, diagnostic and
treatment services (EPSDT) for individuals age 19-20 included in this demonstration. States,
however, may choose to cover these benefits in addition to EHB.
Subject to certain limitations, states also will have the opportunity under this demonstration to
provide, at their discretion, coverage of other items and services in addition to EHB to
improve health outcomes for beneficiaries, enhance coverage and address certain health
determinants to promote independence. Coverage of additional items and services could, for

Page 8 – State Medicaid Director
example, be based on benefits found in sections 1905(a), 1915(c), 1915(i), 1915(j), 1915(k) or
1945 of the Act. 2 In addition, if a state elects to include nursing facility services in the benefit
package, the state will generally be expected to offer home and community-based services.
Provider qualifications generally should be defined for benefits not already covered by the
state. However, Medicaid funds may not be used for reimbursement of room and board,
except for certain facility-based services, and funds in this demonstration cannot be used to
supplant or duplicate funds from other federal programs. Expenditure authority to cover
services provided to patients in an IMD also is available if the state meets the program
requirements under section 1115 of the Act, as outlined in the State Medicaid Director Letters
(SMDLs), Strategies to Address the Opioid Epidemic issued on November 1, 2017, available
at https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf and
Opportunities to Design Innovative Service Delivery Systems for Adults with a Serious
Mental Illness or Children with a Serious Emotional Disturbance available at
https://www.medicaid.gov/federal-policy-guidance/downloads/smd18011.pdf.
Federally Qualified Health Centers
CMS is also providing states with flexibility regarding the coverage of and payment for
federally qualified health center (FQHC) services as part of the state’s value-based payment
(VBP) reform efforts. Under this demonstration initiative, states pursuing the value-based
payment option may cover services consistent with section 1905(a)(2)(C) of the Act, or may
propose to otherwise determine what services provided by FQHCs will be covered, similar to
QHP coverage of services provided by FQHCs. States not exercising this flexibility would
still be expected to comply with the requirements applicable to Medicaid state plan coverage
and reimbursement rules at section 1905(a)(2)(C) of the Act.
States also may be permitted to select a methodology for FQHC payments. Under a state
plan, section 1902(bb) of the Act requires reimbursement for the required services under
section 1905(a)(2)(C) of the Act using a Prospective Payment System (PPS) or using an
Alternative Payment Methodology (APM) if agreed upon by the health center. As an
additional alternative, states could propose a VBP methodology consistent with regulations
applicable to QHPs at 45 CFR 156.235(e). When proposing VBP methodologies, states
should include reasonable, auditable performance targets and anticipated payment rates based
on those targets, in their initial application or request a subsequent demonstration
amendment. Additionally, we would expect the state to describe how the state’s VBP strategy
for FQHCs relates to other VBP arrangements or delivery system reform in the state.
Other Applicable Federal Benefit Standards
Any benefits covered under this demonstration in addition to EHB also would be expected to
comply with the certain standards applicable to EHB. Specifically, benefits would be
expected to comply with the requirements of the Paul Wellstone and Pete Domenici Mental
Health Parity and Addiction Equity Act of 2008 (MHPAEA), as implemented in 45 CFR
147.160 and 146.136; non-discrimination standards defined in 45 CFR 156.125; and other
applicable standards related to coverage of items and services as EHB found at 45 CFR 156,
2

Enhanced match for 1915(k) and 1945 is dependent upon the covered population being covered in the state plan
and all program rules for the respective authorities being followed.

Page 9 – State Medicaid Director
as will be specified in the applicable STCs. Additional details on the EHB standards can be
found in Appendix C.
Prescription Drugs and the Medicaid Drug Rebate Program
With respect to drug coverage under this initiative, it is important to note that states may be
provided with flexibility to offer formularies under an HAO demonstration similar to those
provided in commercial health insurance markets, consistent with the EHB
requirements. This flexibility exists because prescription drug coverage would not be covered
under the state plan, but instead would be covered under section 1115(a)(2) expenditure
authority for individuals covered by an HAO demonstration. This means that the open
formulary requirements in section 1927 that apply to state plan drug coverage do not
apply. Under this initiative, we would not make the open formulary requirements in section
1927 of the Act applicable as a term and condition of the demonstration as we have done in
other demonstrations when section 1115(a)(2) expenditure authority has been used. While the
open formulary requirements in section 1927 thus would not apply, and drugs could be made
available under a limited formulary, such as in accordance with EHB rules applicable in the
individual market, the obligation under section 1927(b) of the Act for a drug manufacturer
with a drug rebate agreement to pay rebates would apply. Section 1115(a)(2) provides that
expenditures made under its authority are to be “regarded as expenditures under the State
plan.” Therefore, the requirement in section 1927(b) of the Act to pay rebates on drugs “for
which payment was made under the State plan” would apply, even though the drugs would
not be covered under the state plan, and the beneficiaries would not be regarded as eligible
under the state plan. 3 States would also be free to negotiate supplemental rebates with
manufacturers in exchange for the inclusion of their drugs on the state’s formulary. States
wishing to continue to meet the coverage requirements of section 1927 of the Act would be
free to do so.
CMS notes that if states elect the flexibility to establish formularies, CMS will expect states to
comply with EHB requirements regarding prescription drug benefits. These requirements will
help ensure that states have robust formularies in place. In addition, to ensure that this
demonstration supports CMS’s objectives related to the treatment of HIV and opioid use
disorders (OUD), CMS expects states to provide coverage of (1) substantially all drugs for
mental health (that is, antipsychotics and antidepressants) consistent with Medicare Part D
coverage; (2) substantially all antiretroviral drugs (including PrEP) consistent with Medicare
Part D coverage, and (3) all forms, formulations, and delivery mechanisms for drugs approved
by the Food and Drug Administration (FDA) to treat OUDs for which there are rebate
agreements in place with the manufacturers. Additional coverage requirements may be
negotiated between the state and CMS. In addition to coverage requirements, CMS will
expect states to comply with drug utilization review, state reporting, and program integrity
requirements generally consistent with those of section 1927.

3

We note that expenditures under section 1115(a)(2) of the Act are treated as “expenditures under the State plan”
for other purposes as well (e.g., in calculating disproportionate state hospital (DSH) payments).

Page 10 – State Medicaid Director
3. Premiums and Cost-Sharing
States may propose under an HAO demonstration may propose to not be required to comply
with restrictions on premiums and cost-sharing imposed under sections 1916 and 1916A of
the Act and 42 CFR 447.50 – 447.56. Instead, states will have broad flexibility to propose
alternative premiums and cost sharing structures. We would expect states to adhere to two
overarching limitations:
1. Aggregate out-of-pocket costs incurred by beneficiaries covered under the

demonstration would not exceed 5 percent of the beneficiary’s household income,
measured on a monthly or quarterly basis.
2. Premiums and cost-sharing charges for tribal beneficiaries as well as individuals
needing treatment for substance use disorder and individuals living with HIV, as
well as cost-sharing charges for prescription drugs needed to treat mental health
conditions, would not exceed amounts permitted under the statute and implementing
regulations. States similarly would not be permitted to suspend enrollment for such
individuals for failure to pay premiums or cost-sharing, even if authorized for other
individuals under the demonstration.
CMS does not expect other restrictions on premiums and cost-sharing that are imposed under
the statute and regulations to be needed for HAO demonstrations. For example, we expect
that, if consistent with promoting the objectives of the Medicaid program, states could charge
premiums and cost-sharing above the maximum levels set forth in the regulations, impose
higher cost-sharing charges on non-emergency services provided in a hospital emergency
department, and suspend individuals who fail to pay a required premium after a grace period
as long as the aggregate out-of-pocket costs incurred by beneficiaries does not exceed the 5
percent limit.
States would be expected to calculate the 5 percent limit on a monthly or quarterly basis and
would be expected to explain how they would ensure that beneficiaries do not incur costsharing that exceeds the 5 percent limit. States would be expected to count toward the 5
percent aggregate cap premiums and cost-sharing incurred by a spouse, children and other
members of the beneficiary’s household, as defined in 42 CFR 435.603(f), in determining the
aggregate of total premiums and cost-sharing for purposes of the 5 percent limit.
States will be expected to provide the beneficiary and public notice of premiums, cost-sharing
and similar charges under the demonstration, consistent with the notice requirements
described in 42 CFR 447.57, without regard to whether or not the state is required to provide
notice to, or obtain CMS approval of, such charges.
4. Delivery Systems, Payment Models and Managed Care
Delivery System Reform and Payment Models
CMS encourages states applying for this demonstration to implement payment and delivery
system reforms to improve the effectiveness of coverage, improve health outcomes and reduce
the cost of health care. States generally will have broad flexibility in the type of delivery
system(s) and payment models adopted for an HAO demonstration. In general, states will be

Page 11 – State Medicaid Director
able to use any combination of fee-for-service and managed care delivery systems and will
have flexibility to alter these arrangements over the course of the demonstration, as long as
the state’s design supports the demonstration hypothesis and is determined to advance the
objectives of the Medicaid program. States are encouraged to propose innovative plan
designs consistent with the expectations set forth in this guidance and will be able to leverage
employer sponsored insurance, the individual health insurance market or align with a
coverage program designed under an applicable complementary section 1332 waiver.
States are encouraged to address state laws that inhibit choice and competition in their health
care system – such as certificate of need laws and laws limiting providers’ scope of practice or
imposing unnecessarily restrictive supervisory requirements – which undermine efforts to
generate greater efficiencies in the delivery of quality care. The Departments of Health and
Human Services, Labor, and the Treasury issued a report, Reforming America’s Healthcare
System through Choice and Competition, 4 in December 2018 that describes the influence of
state and federal laws, regulations, guidance, and polices on choice and competition in health
care workforce, provider, and insurance markets and identifies actions that states or the
federal government could take to develop a better functioning health care system. As part of
their implementation plan, states with demonstrations approved under this guidance will be
expected to review the recommendations in this report and assess their current competitive
landscape to determine whether anti-competitive barriers in the state have impeded access or
increased Medicaid costs, and develop a plan to address the identified barriers. We will
prioritize applications that demonstrate that the state has taken or is taking steps to address
state barriers to competition. We also will consider proposals that drive greater efficiency and
improved outcomes from other providers, such as rural health clinics, which are entitled to
higher reimbursement rates under the Act, in order to achieve increased state flexibility and
improved outcomes. As part of the demonstration application, states will need to explain the
payment or delivery system reforms they will apply to achieve the desired outcome. Delivery
system reforms that have significant financial implications will still need to go through the
formal amendment process.
In order to promote alignment with Medicare and commercial payers, CMS encourages states
to consider implementing models similar to those developed by CMS’ Center for Medicare &
Medicaid Innovation (CMMI) into their HAO demonstration and to explain in their
application the models chosen. States should review payment and delivery system models
that have been tested by CMMI and show promising results, and consider how to use those
strategies as part of their HAO demonstration to improve quality and control costs. This does
not necessarily require that states apply for and be participants in CMMI models (although
CMS encourages states to do so), but could take the form of state-developed models that are
aligned with CMMI payment and delivery system strategies. To promote further alignment,
measures of quality and cost used in the CMMI models should also be integrated into the
states’ quality strategy. CMS will provide technical assistance to states regarding selection of
models and applicability to their HAO demonstration.

4

https://www.hhs.gov/sites/default/files/Reforming-Americas-Healthcare-System-Through-Choice-andCompetition.pdf

Page 12 – State Medicaid Director
Managed Care
Under the HAO initiative, states will not need separate state plan or Medicaid waiver
authorities to operate the delivery system for populations covered under the demonstration.
States utilizing a managed care delivery system to serve populations under an HAO
demonstration generally will be expected to meet specified managed care statutory
requirements under sections 1903(m) and 1932 of the Act that provide beneficiary protections,
facilitate beneficiary decision making, support access to services, monitor program
administration, ensure efficient use of funds, and measure the quality of the delivery system.
However, states may be given flexibility to propose alternative approaches in the application
template to meet the statutory provisions that differ from those set forth in 42 CFR part 438.
For example, while states will be expected to meet the statutory requirements that managed
care rates be actuarially sound and the regulatory requirements pertaining to the development
of capitation rates, states will have the opportunity under an HAO demonstration to
demonstrate actuarial soundness without requiring prospective CMS review ordinarily
required under 42 CFR 438.7(a). Alternative approaches to ensuring actuarially sound rates
are explained in section D.1 of this guidance on Oversight. Similarly, states will be expected
to certify that their managed care plans have the capacity to meet the state’s standards for
access to care and availability of services. However, states will have the opportunity under
this demonstration to adopt alternative approaches to network adequacy, access to care, and
availability of services to those required under 42 CFR 438.68. Potential alternatives are
explained below in section B.5 of this guidance, relating to Access to Care and Availability of
Services. Regardless of the approach elected, all states implementing an HAO demonstration
will be required to submit routine data reports as described in the discussion of Monitoring
and Evaluation in section D.3 of this guidance.
States seeking to implement other, alternative approaches to meeting the statutory
requirements for managed care in addition to the areas of access to care and rate certification
that are not consistent with the regulations in 42 CFR part 438 will need to include the
alternative approach(es) in their demonstration application, including establishing alternative
standards subject to CMS approval and providing reasonable evidence that the alternative
approach meets the statutory requirements of 42 CFR 438. Absent inclusion of an alternative
approach in the approved STCs, the regulatory provisions in 42 CFR part 438 will be applied
to HAO demonstrations.
Managed Care Contract Review
States seeking to implement managed care in a manner that differs from the statutory and
regulatory requirements also may propose to exercise additional flexibilities in the
administration of their managed care plan contracts, particularly for contract amendments,
during the demonstration period for an HAO demonstration. A state would be expected to
submit its initial managed care contracts to CMS for review and approval, and to submit
subsequent amendments to CMS. However, we do not anticipate requiring approval of
contract amendments prior to their execution. Any amendments would be expected to be
consistent with the terms of the HAO demonstration, as well as statutory and regulatory
requirements that otherwise would apply to Medicaid coverage. CMS will monitor managed
care contract amendments to ensure compliance with the terms of the demonstration and legal
requirements. If the monitoring finds that a state’s managed care contracts are not consistent

Page 13 – State Medicaid Director
with the terms of the demonstration, CMS would work with the state to bring it into
compliance before initiating corrective action, which could include deferral or disallowance of
costs, or termination of the demonstration. For states that would prefer the certainty that
comes with approval, CMS also would allow states to seek formal approval for contract
changes.
Consistent with current requirements, states would be expected to incorporate the potential
impact of substantive contract amendments into the capitation rates paid to managed care
plans. Additional information on state responsibilities related to contract amendments that
modify managed care capitation rates are explained in the section D of this guidance.
State Directed Payments
States also will have the opportunity to direct managed care plans’ expenditures, consistent
with the requirements of 42 CFR 438.6(c). However, unlike the current process, which
requires CMS’s prior approval, under an HAO demonstration, CMS intends to assess
compliance with the regulatory requirements through ongoing monitoring. States will be
expected to have clear documentation that any direction of managed care plans’ expenditures
is based only on delivery and utilization of services to Medicaid beneficiaries covered under
the contract or outcomes and quality of the delivered services during the rating period
associated with the directed payment. If CMS were to find that states’ payments are not
compliant with the state direct payment requirements (i.e., 42 CFR 438.6(c)), CMS may take
corrective action, which could include deferral or disallowance of costs or termination of the
demonstration, consistent with the STCs. If a state intends to make pass-through payments or
supplemental payments to providers, rather than using state directed payments, the
supplemental payments would need to be explicitly authorized in the state’s HAO
demonstration and paid to providers outside of the managed care capitation rates.
5. Access to Care and Availability of Services
States will need to ensure, and will be expected to regularly report, that services covered
under an HAO are available and accessible to beneficiaries in a timely manner. States will
have several options, depending on whether services are furnished under the demonstration in
a fee-for-service, managed care, or alternative delivery system.
1. Fee-for-Service. We will primarily consider two approaches to ensuring access to care
through fee-for-service in HAO demonstration applications: 1) Comply with section
1902(a)(23) of the Act and implementing regulations at 42 CFR 431.51, which allow a
beneficiary to obtain services from any qualified institution, agency, community
pharmacy, or person who undertakes to provide such services; or 2) restrict a
beneficiary (except in emergency circumstances) to obtaining services from any
provider or practitioner who provides services in compliance with the state’s written
standards for reimbursement, quality, and utilization of covered services, provided that
the state’s standards are consistent with accessible, high-quality delivery, and efficient
and economic provision of covered services.
CMS, in collaboration with the Health Resources and Services Administration (HRSA),
will work with states electing option 2 above to identify appropriate metrics for

Page 14 – State Medicaid Director
measuring any impact on FQHCs. Data for these metrics would be included in the
quarterly and annual monitoring reports discussed in section D.3 of this guidance. If the
data reported indicates a negative impact on the capacity of FQHCs in the state to serve
Medicaid beneficiaries and other uninsured or underinsured patients, CMS will engage
with the state to determine the cause of the decline and determine whether corrective
action, which may include coverage of FQHC services consistent with Medicaid state
plan coverage requirements and reimbursement rules, may be necessary. Further, in
order to ensure continuity of care for high need populations, including but not limited to
individuals with HIV, opioid use disorder and mental health, the state would need to
develop a plan to prevent disruptions in treatment for these individuals as a result of any
changes in network participation that occurs from implementation of a VBP strategy.
2. Managed Care. We will primarily consider two approaches to ensuring access to care
through managed care delivery systems in HAO demonstration application: 1)
Document compliance with regulatory access requirements in 42 CFR part 438, in
which states must establish quantitative standards to ensure that managed care plans’
provider networks have adequate capacity to serve beneficiaries; or 2) instead of
complying with the provider-specific network adequacy standards in 42 CFR 438.68(b),
establish alternative standards subject to CMS approval and provide reasonable
evidence of enrollee access to care and satisfaction. For example, 42 CFR 438.206(a)
requires that states ensure that managed care plans’ provider networks for services
covered under the contract meet the standards developed by the state in accordance with
42 CFR 438.68. Likewise, 42 CFR 438.207(a) requires managed care plans to provide
supporting documentation that the managed care plans have the capacity to serve the
expected enrollment in accordance with the state’s standards, including the standards at
42 CFR 438.68. Under an HAO demonstration, we would consider modifications to
these standards to require the state and managed care plans to demonstrate, for example,
direct measures of access are meeting the state-established standards. Under both
options to measure and monitor access, corrective action would be required if
satisfactory access is not confirmed.
3. Alternative Approach. Through the flexibility offered under this demonstration, states
may also propose an alternative approach to their delivery system that leverages the
private insurance market or coverage programs designed under an applicable
complementary section 1332 waiver. In this instance, states may propose alternative
approaches to measuring and ensuring sufficient access to care, including any of the
standards described above. States seeking to implement an alternative approach will
need to provide advance notice of the approach to the public for comment as well as to
CMS, consistent with the transparency requirements described in 42 CFR part 431,
subpart G and, where applicable, the state’s tribal consultation.
States participating in the HAO initiative will be held accountable for the accessibility of
services to beneficiaries served under an HAO demonstration, and states will be expected to
timely report on various measures designed to ensure beneficiaries have meaningful access to
services, including (1) mandatory reporting on certain of the Adult Quality Core Set measures
of access to primary and preventive care; (2) quarterly reporting of continuous performance
indicators selected by CMS (including indicators relating to access); and (3) providing

Page 15 – State Medicaid Director
evidence demonstrating beneficiary’s health care experiences, including timely access and
barriers to care. These reporting requirements are discussed more fully below.
6. Fair Hearing Rights
As part of an HAO demonstration, states will have the opportunity to not implement fair
hearing processes as required under section 1902(a)(3) of the Act and are encouraged to
improve upon those processes. Certain of the regulatory requirements governing the
Medicaid fair hearing processes, however, which are constitutionally protected, necessarily
would apply to any fair hearing process afforded to individuals applying for or receiving
coverage in an HAO demonstration. These requirements include, but are not limited to, such
basic elements as the right to advance notice of a termination or other adverse action; clearly
explaining the reason for the action; a timely fair hearing before an impartial arbiter; the
opportunity to be represented by counsel at the hearing and to present evidence, including the
right to call witnesses; the right to know opposing evidence and cross examine witnesses; and
a requirement that the tribunal hearing the case prepare a record of the evidence presented,
make a decision based solely upon the evidence presented at the hearing, and produce written
findings of fact and reasons for its decision. Other requirements rooted in laws other than the
Medicaid statute, such as accessibility requirements for individuals living with disabilities or
individuals with limited English proficiency, also would apply to an HAO demonstration
under section 1115(a)(2) authority.
7. Other Flexibilities
CMS has prepackaged into the HAO initiative a suite of flexibilities that we expect
generally could be made available through its use of section 1115(a)(2) authority. A list
of provisions that we expect states would have the flexibility not to apply under an HAO
demonstration is provided in Appendix A. The statutory requirements that we expect will
apply to any demonstration under the HAO initiative also are listed in Appendix A.
States may request additional flexibilities not addressed in Appendix A in their
application, though such requests may delay approval of a state’s application for an HAO
demonstration.
Beneficiary protections afforded under other applicable federal statutes also will apply to
HAO demonstrations, including those under title VI of the Civil Rights Act of 1964, section
504 of the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the Age
Discrimination Act of 1975, and section 1557 of the PPACA.
8. Tribal Protections
Under this demonstration initiative, CMS expects that states will provide key protections
afforded to tribal and IHS-eligible beneficiaries, IHS providers, and certain other Indian health
providers under title XIX of the Act. Protections that CMS expects states will make
applicable under an HAO demonstration, as a condition of approval, include the protections
related to premiums and cost sharing under sections 1916(j), 1916A(b)(3)(A)(vii), and
1916A(b)(3)(B)(x) of the Act, as implemented at 42 CFR 447.56(a)(1)(x) and 447.56(c)(2);
and the protections related to managed care under section 1932(h) of the Act, as implemented

Page 16 – State Medicaid Director
at 42 CFR 438.14. Under an HAO demonstration, CMS will expect states to apply these
protections even when other provisions of sections 1916 or 1916A would not otherwise apply
to premiums or cost-sharing imposed under the demonstration, or when states implement
Medicaid managed care under the HAO demonstration, rather than under section 1932.
The 100 percent FMAP under section 1905(b) of the Act for services “received through” an
IHS facility (including an IHS facility operated by an Indian tribe or tribal organization) will
be available under an HAO demonstration just as it is available in the absence of an HAO
demonstration. CMS will determine whether a service available under an HAO demonstration
is “received through” an IHS facility (including those operated by tribes and tribal
organizations) for purposes of section 1905(b) in a manner consistent with the CMS
interpretation of the statute described in the February 26, 2016 State Health Official Letter
(SHO Letter #16-002). Further, as discussed in section C.3 of this guidance, expenditures for
services “received through” an IHS facility will be excluded from data used to set the base
period cap.
CMS takes seriously concerns expressed by tribal leaders about how implementation of
section 1115 demonstrations may affect tribal beneficiaries. Consistent with 42 CFR
431.408(b) and the CMS Tribal Consultation Policy, states developing HAO demonstration
applications will be expected to hold meaningful consultation on a government-to-government
basis with federally recognized tribes located in their state, in order to develop the details of
how an HAO demonstration would be implemented and apply to tribal beneficiaries. In
particular, under 42 CFR 431.408(b), states with federally recognized Indian tribes, Indian
health programs, and/or urban Indian health organizations must consult with tribes and solicit
advice from Indian health programs and urban Indian health organizations in the state, prior to
submitting a demonstration application to CMS, if the demonstration would have a direct
effect on Indians, tribes, Indian health programs, or urban Indian health organizations.
C. Financing and Shared Savings
1. Budget Neutrality
CMS requires that section 1115 demonstrations be budget neutral, which means that the
proposed demonstration cannot cost the federal government more than federal Medicaid costs
would be in the state, absent the demonstration. 5 The HAO initiative described in this
guidance is aimed at giving states broad flexibility to design and operate demonstrations that
improve access to high quality services, while holding states accountable for managing their
programs in a cost-effective manner, and each state demonstration approved under the HAO
initiative will operate under a budget neutrality agreement that will limit FFP under section
1115(a)(2) of the Act on an annual basis over the life of the demonstration. These amounts
will be determined prior to approval of the demonstration. States with demonstrations
approved utilizing an annual aggregate or per capita cap approach will manage their programs
under these caps and assume risk for costs exceeding the annual cap. Total computable
expenditures in excess of the annual cap will not be eligible for FFP (except in limited
5

See August 22, 2018 CMS letter to State Medicaid Director (SMD # 18-009), “RE: Budget Neutrality Policies for
Section 1115(a) Medicaid Demonstration Projects,”https://www.medicaid.gov/federal-policyguidance/downloads/smd18009.pdf.

Page 17 – State Medicaid Director
circumstances specified below relating to annual savings offsets). Aggregate cap states
that efficiently manage their programs within their annual aggregate cap may be eligible
to utilize a portion of available savings for reinvestment in their Medicaid programs,
limited to ensure overall federal savings under the demonstration.
2. Setting the Annual Budget Neutrality Cap
Each participating state will elect to operate its demonstration under either an annual
aggregate cap or a per capita cap. CMS will calculate the annual aggregate or per capita cap,
which will limit the amount of total computable expenditures eligible for FFP under the
demonstration. To set the annual aggregate or per capita cap, CMS will use the most recently
available eight consecutive quarters of expenditure data to determine a base year amount.
CMS will trend the annualized base amount forward to each demonstration year, consistent
with the guidelines for trend rates outlined in the Trend Rate Calculation section of this
guidance. The CMS Office of the Actuary will participate in the development of the initial
baseline and any subsequent adjustments.
Aggregate Cap
For a state electing the aggregate cap option, an annual aggregate cap will be calculated based
on the total computable amount of prior year expenditures attributable to populations and
services included in the state’s demonstration, subject to the expenditure exclusions described
below. CMS will trend this amount forward to the demonstration year annually without
regard to changes in Medicaid enrollment. Total computable expenditures in excess of the
annual cap will not be eligible for FFP (except in limited circumstances specified below
relating to annual savings offsets). If a state claims FFP for unallowable excess
expenditures, such claims are subject to deferral in accordance with 42 CFR part 430.40
and/or disallowance in accordance with 42 CFR part 430.42. If a state’s total computable
demonstration expenditures are less than the annual aggregate cap, the state may be eligible to
qualify for shared savings reinvestment opportunities described below. As an alternative to
shared savings, the amount by which total computable demonstration expenditures are less
than the annual aggregate cap for a demonstration year (annual savings) can be used to offset
any expenditure amounts that exceed its aggregate cap for the subsequent three demonstration
years. Please note that the sum of 1) savings used to generate shared savings reinvestment
expenditures and 2) savings used to offset future excess expenditures cannot exceed the total
annual savings for a particular demonstration year.
To ensure program investment, adequate provider rates, and an accurate annual cap amount,
aggregate cap states must spend (combined federal and state share) a minimum of 80% of
their aggregate cap annually or they will have their aggregate cap reduced for subsequent
demonstration years. If a state’s total computable expenditures for any demonstration year are
below this 80% maintenance of effort (MOE), future aggregate cap amounts will be reduced
by the dollar amount state expenditures are below the MOE. For example, a state with a total
computable aggregate cap of $50,000,000 for a demonstration year has a $40,000,000 MOE
for that same demonstration year (80% of $50,000,000). If the state only reports $35,000,000
total computable expenditures for that demonstration year, the state’s aggregate cap will be
reduced by $5,000,000 for future demonstration years.

Page 18 – State Medicaid Director
Aggregate Cap Calculation - Illustrative Example
Base Year
FY 17

FY 18

Demo Year 1
FY 19

Demo Year 2
FY 20

Total Computable
Adult Group
Expenditures

$50,000,000

N/A

$51,500,000

$55,000,000

Trend Factor

N/A

2.0%

2.0%

2.5%

Aggregate Cap

N/A

$51,000,000

$52,020,000

$53,320,500

Amount
(Over)/Under Cap

N/A

N/A

$520,000ⁱ

($1,670,500)ⁱⁱ

ⁱ State demo expenditures are below annual aggregate cap. FFP is available for all approved demonstration expenditures.
Additionally, the state can choose either or a combination of 1) utilizing the annual savings to offset expenditure amounts that
exceed the cap over the next three demonstration years, and/or, 2) subject to the state qualifying, utilizing the applicable
percentage of the $520,000 annual savings (which consists of both state funds and FFP) for the Shared Savings Reinvestment
opportunity described below.
ⁱⁱ State demo expenditures for Demo Year 2 exceeded the aggregate cap. FFP is not available for $1,670,500 in state demo

expenditures. However, if the state chooses not to use its shared savings reinvestment opportunity in Demo Year 1, it can utilize
its $520,000 annual savings from Demo Year 1 to offset the $1,670,500 in excess expenditures in Demo Year 2. If the state
chooses to do so, FFP will not be available for $1,150,500 in Demo Year 2 expenditures ($1,670,500 minus $520,000).

Reinvestment of Shared Savings (only applicable to aggregate cap demonstrations)
When annual state expenditures remain below the annual aggregate or per capita cap, both the
state and federal government achieve savings by spending less on Medicaid expenditures than
projected. In addition to this savings, recognizing the added risk states will assume under an
aggregate cap model, states that efficiently manage their programs within the annual
aggregate cap may also qualify to receive between 25 and 50 percent of the federal savings in
the form of FFP for specified Medicaid reinvestment expenditures (discussed further below),
as approved by CMS. To qualify for this opportunity, states must spend less than the annual
aggregate cap and meet the reporting and quality performance criteria discussed below. Note
that states are not eligible for shared savings in the final year of a demonstration. However, if
CMS approves a demonstration renewal, shared savings achieved in the last year of the ending
demonstration can be carried forward to the first renewed demonstration year.
Qualifying for Shared Savings. To be eligible to receive shared savings, states participating in
an HAO demonstration will be expected to establish baseline measurements of access and
quality of care performance and fulfill two performance criteria:
1. Performance maintenance: Demonstrate that access to and quality of care for the
beneficiaries enrolled in the demonstration remains at or above the level established
in the base year, based on the reported measures and consumer access survey
conducted by the state; and,
2. Performance improvement: Achieve certain performance benchmarks on the set of

Page 19 – State Medicaid Director
mandatory quality and access to care measures that represent key domains from the
CMS Adult Core Set of quality measures, as described below and in Appendix D.
States that meet the performance maintenance criterion may be eligible for 25 percent of the
federal savings. States may be eligible for up to an additional 25 percent of the federal
savings depending on the extent to which they meet the performance improvement criterion.
To qualify for the share of savings based on performance improvement, states must meet the
performance maintenance criterion and either perform at the 75th percentile or improve by
three percent over the state’s prior year performance on a portion of those measures.
Performance benchmarks will be set nationally across all states reporting selected Core Set
measures.
States that demonstrate performance attainment at the 75th percentile or a three percent
improvement on thirteen or more of the required measures will be eligible for an additional
25 percent of shared savings (for a total of 50 percent shared savings). States that are able to
demonstrate performance attainment at the 75th percentile or a three percent improvement on
seven to twelve of the required measures will be eligible for an additional 12.5 percent of
shared savings (for a total of 37.5 percent shared savings). A listing of the annual quality
and access reporting requirements is located in Appendix D.
Portion of Federal Savings Available to State

Criteria
1. Maintain performance (No decline in access to or
quality of care)
2. Maintain performance and, with respect to 7-12 of
the 25 required measures, demonstrate either
• 3% improvement; or
th
• Performance at 75 percentile
3. Maintain performance and, with respect to 13 or
more of the 25 required measures, demonstrate either
• 3% improvement; or
th
• Performance at 75 percentile

Federal Savings
Potentially
Available to State
25 percent

37.5 percent

50 percent

Unless the state has complete baseline information for purposes of performance measurement
and performance-based incentive payments for the demonstration population at the time its
HAO demonstration is approved, it is important to note that the base year for this purpose
could be 1-2 years after implementation of the demonstration. One year would be needed to
collect baseline data, and additional time would be required to assess that baseline data against
future year data to determine whether the state would qualify for shared savings.

Page 20 – State Medicaid Director
Use of Shared Savings. After CMS determines that a state has qualified for shared savings
under the demonstration, we anticipate exercising expenditure authority for reinvestment
during the state’s next demonstration year in programs which could include matching state
expenditures up to a percentage for existing state-funded health programs that have not
previously qualified for federal funding (limited to 30% of the total amount eligible for shared
savings reinvestment) or for new health-related initiatives targeting the demonstration
population or other Medicaid beneficiaries that would not otherwise be eligible for matching
funds under the state plan or another demonstration. 6 Examples of initiatives that could be
funded with matching funds through shared savings include providing Medicaid services for
populations not currently covered by the state’s state plan or another demonstration, such as
supported work or service coordination; paying for services not included in the state plan or
another demonstration for Medicaid beneficiaries, such as pre-vocational services; initiatives
designed to improve the quality of and access to care provided to Medicaid beneficiaries; and
allowable benefits and services designed to address certain social determinants of health. For
programs or initiatives funded through shared savings to be eligible, CMS will need to
determine that they will be likely to promote the objectives of the Medicaid program. For
examples of initiatives that may be considered to promote the objectives of the Medicaid
program, see https://www.medicaid.gov/medicaid/section-1115-demo/about-1115/index.html.
Any shared savings for which a state may be eligible based on its performance in a particular
demonstration year would be expected to be available to states for the next three years only,
including into a new demonstration period if the three-year period extends into a new
demonstration period and CMS has approved a demonstration renewal. Shared savings
should not be used to supplant or duplicate other federal funding.
In some cases, states may seek to use a portion of the shared savings expenditure authority to
invest in existing state-funded programs. For example, the state may be operating statefunded tobacco cessation program that supports many Medicaid beneficiaries. Earning federal
share for investing in this program would free existing state resources that states could choose
to reinvest in expanded services or benefits for other Medicaid enrollees, including mandatory
state plan populations not covered under this demonstration.
Below is an illustrative example of the shared savings reinvestment calculation. The example
assumes that the state has elected to operate its HAO demonstration under an aggregate cap,
which is calculated at $60 million for the year; the state’s actual total computable
expenditures for the year are $50 million; and the state’s regular FMAP is 60 percent. The
example also assumes that the state is eligible for the increased 90 percent FMAP for newlyeligible individuals (which begins in calendar year 2020) and that the state’s performance (in
accordance with the criteria described above) results in 50 percent of the federal share of
savings being available to the state for additional expenditures.

6

CMS has previously announced that it would no longer accept demonstration proposals that rely on federal
matching funds for designated state health programs due to concerns that the policy could result in increased federal
expenditures. This policy remains in effect outside of this demonstration opportunity, in which a state has generated
both federal and state savings through participation in the HAO initiative.

Page 21 – State Medicaid Director
Shared Savings Reinvestment Calculation – Illustrative Example (60% FMAP State)
Total
Computable
Expenditures

State Share

Federal Share

Demonstration Expenditures for
Newly Eligible Adults (90%
FMAP)

$50,000,000

$5,000,000

$45,000,000

Aggregate Cap

$60,000,000

N/A

N/A

Savings Achieved Relative to
Aggregate Cap

$10,000,000

$1,000,000

$9,000,000

Shared Savings Percentage

N/A

N/A

50%

Additional Amount Eligible for
Shared Savings Reinvestment
(60% FMAP)ⁱ

$7,500,000

$3,000,000ⁱⁱ

$4,500,000ⁱⁱⁱ

ⁱ Shared Savings Reinvestment expenditures are matched at existing matching rates applicable to the specific expenditures. For
purposes of this example, CMS assumes the Shared Savings Reinvestment Expenditures are matched with a 60% FMAP.
ⁱⁱ States that are eligible for Shared Savings Reinvestment expenditures remain required to fund the non-federal share of those
expenditures. Note: Subject to the 30% limit described above, any amount the state was already spending prior to the
demonstration on existing state-funded health programs that are approved as Shared Savings Reinvestment expenditures would
represent a continuing state investment of funds, not a new state investment.
ⁱⁱⁱ For a state to access the full $4,500,000 federal share available for Shared Savings Reinvestment Expenditures, it must
expend $7,500,000 (total computable) on existing state-funded health programs or new health-related initiatives at 60% FMAP,
as approved by CMS. The state is still required to fund the non-federal share of the expenditures and states should use existing
processes to claim FFP for the expenditures on the Form CMS-64. Any unused shared savings authority available for a
particular demonstration year is available to states for the next three years only, including into a new demonstration period if the
three-year period extends into a new demonstration period and CMS has approved a renewal.
In this example, the state has generated $10 million of total savings ($60 million aggregate
cap minus $50 million in demonstration expenditures), reflecting $9 million in savings for the
federal government and $1 million for the state. The federal share of the savings achieved ($9
million) is available to the state in federal matching expenditures for the next three years for
reinvestment, as specified above. Fifty percent of $9 million equals $4.5 million. Thus, in
this example, the state may be eligible for up to an additional $4.5 million in federal matching
funds for a demonstration determined by CMS to be likely to promote the objectives of the
Medicaid program. To draw down all of the $4.5 million available to it at 60% FMAP, the
state would need to spend $3 million in state funds, yielding a total of $7.5 million total
computable funds for the additional services provided by the state through the shared savings
component of the demonstration.
Per Capita Cap
Under the per capita option, CMS will determine a per capita base amount for each eligibility
group included in the demonstration by dividing the total amount of prior year expenditures
for each group by the actual number of enrolled individuals for that group for the period.

Page 22 – State Medicaid Director
CMS will trend each base amount forward to the demonstration year, multiply each trended
base amount by the number of respective enrollees for the applicable demonstration year, and
then sum these amounts to create an overall per capita cap. Total computable expenditures in
excess of the annual overall per capita cap based on actual enrollment will not be eligible
for FFP.
Per Capita Cap Calculation – Illustrative Example
Base Year
FY 17

FY 18

Demo Year 1
FY 19

Demo Year 2
FY 20

$50,000,000

N/A

$51,500,000

$55,000,000

N/A

2.0%

2.0%

2.5%

Adult Group
Enrollment

10,000

N/A

10,200

11,000

Per Capita
Amount

$5,000

$5,100

$5,202

$5,332.05

Per Capita Cap

N/A

N/A

$53,060,400

$58,652,550

Amount
(Over)/Under Cap

N/A

N/A

$1,560,400

$3,652,550

Total Computable
Adult Group
Expenditures
Trend Factor

3. Calculating Base Period Amounts and Data Requirements
Overview
Calculating accurate base period expenditure amounts is crucial for ensuring the financial
integrity of the initiative for states and CMS. States report Medicaid expenditures to CMS
quarterly through the Form CMS-64, which will serve as the basis for calculating base period
expenditures for aggregate or per capita caps. To ensure an appropriate cap for the base year
of an HAO demonstration, states seeking approval of an HAO demonstration will need to
demonstrate that their eligibility, enrollment and claims systems and processes yielded
accurate data upon which the base year amount for their funding under either an aggregate or
per capita cap model is determined. If a state cannot make such demonstration, CMS will
work with the state to identify and correct any deficiencies so that reliable data can be
generated. In the event that problems with the integrity of the data used for the base period
expenditures are identified after the base amount for a state’s aggregate cap or per capita cap
is calculated, CMS will work with the state to make appropriate adjustments to the base
amount.

Page 23 – State Medicaid Director
Determining Base Period Expenditures
Except for newly covered populations as described in the next section, CMS will calculate an
annual base amount by annualizing the most recently available eight consecutive quarters after
December 31, 2016, of finalized CMS-64 expenditure data. CMS will review and validate
this data to ensure the accuracy of reporting and that such reported expenditures are
representative of expenditures attributable to the base period. If necessary, CMS will adjust
base period amounts to ensure accuracy and fiscal integrity.
Data Availability
Currently, the Form CMS-64 collects expenditure information by eligibility category only for
the adult group. In instances when CMS does not have CMS-64 expenditure data necessary to
determine base period expenditures by eligibility group for groups that were previously
covered and that will be covered under an HAO demonstration, states must provide at least
two years of auditable expenditure data for the relevant population and services that ties
directly to expenditures reported on the Form CMS-64. The state must obtain an external
independent audit to validate the expenditure data and demonstrate how the data ties directly
to the state’s expenditures reported on the CMS-64 for the base period.
Newly Covered Populations
For newly covered populations for which there is insufficient historical claims experience,
CMS will determine a base amount by estimating annual expenditures relying on 1) the
national average of Medicaid expenditures for the population and services, 2) geographic
specific factors, and 3) other information necessary to ensure the accuracy of the estimate.
CMS will consider commonly-used adjustments for new populations, including pent-up
demand, acuity or health status, and adverse selection. CMS may also consider data provided
by the state relating to the newly covered population. After two years of state expenditures
are available, CMS will re-base the estimate if actual state expenditures are 3 percent or more
below or above the initial year cap amount, or if the medical loss ratio is outside required
levels for states using managed care for the newly covered population (either too low or too
high). If the expenditures exceed the estimate by 3 percent or more, the state must also
demonstrate to CMS that the excess expenditures were due to circumstances beyond the
state’s control.
States that elect the aggregate cap option for a newly covered population (one that the state did
not provide coverage during some past period) must start their demonstrations with the per
capita cap model for at least two years, and then may transition to the aggregate cap model
once satisfactory base enrollment data is available to calculate an accurate aggregate cap.
Excluded Expenditures
The following will be excluded from data used to set the base period cap: Medicaid
Disproportionate Share Hospital (DSH) payments; state administrative expenditures;
expenditures for public health emergencies; expenditures for services “received through” an
IHS facility, whether operated by the IHS or by an Indian tribe or tribal organization, that can
be federally matched at 100 percent under section 1905(b) of the Social Security Act; and
certain supplemental and pool payments (as detailed below).

Page 24 – State Medicaid Director
Supplemental and Pool Payments
As applicable, CMS will include standard fee-for-service supplemental payments and
managed care pass-through payments in data used to set the base period cap by allocating
these expenditures to the populations included in the demonstration. The allocation will be
based on the percentage of base payments, on a service-specific basis, made for these
populations during the base period. For example, if a state made $4 million in inpatient
hospital supplemental payments or managed care pass-through payments during the base
period for all Medicaid populations and $100 million in Medicaid inpatient hospital base
payments, 50 percent of which was paid for a population to be covered under an HAO
demonstration, then $2 million in inpatient hospital supplemental payments or managed care
pass-through payments would be included as base period expenditures.
CMS will exclude certain temporary supplemental payments made under section 1115
authority from base period expenditures including, but not limited to: Designated State Health
Program (DSHP) payments, Delivery System Reform Incentive Payments (DSRIP), and
Uncompensated Care Cost (UCC) Payments. Additionally, CMS intends to monitor existing
and proposed section 1115 payments to ensure compliance with overall budget neutrality and
the annual caps under an HAO demonstration.
Applicability of Expenditures to a Base Period and Demonstration Year
For purposes of calculating base period caps and complying with the applicable cap on an
annual basis, expenditures will generally be applied to a particular demonstration/base year
based on the date the payment is made, consistent with 45 CFR 95.13(b).
Enrollment Changes and Annual Caps
CMS will adjust the base amount or subsequent annual caps to adjust for state flexibilities that
could significantly affect enrollment to ensure that states do not achieve savings from
disenrolling individuals.
Compliance with Annual Caps
Total computable demonstration expenditures eligible for FFP will be limited to the aggregate
or per capita cap on an annual basis (except in limited circumstances specified in the
“Aggregate Cap” section above relating to annual savings offsets). If a state claims FFP
for unallowable excess expenditures, such claims are subject to deferral in accordance with 42
CFR part 430.40 and/or disallowance in accordance with 42 CFR part 430.42.
Improving the Accuracy and Fiscal Integrity of Annual Aggregate or Per Capita Caps
To ensure accuracy of annual caps, ensure overall fiscal integrity, and preserve state
flexibility, CMS may modify the financing requirements in section C of this guidance through
future guidance as necessary.
Special Circumstances Adjustment
Recognizing the dynamic health care landscape in which state Medicaid programs are
operating, CMS will provide states with the opportunity to propose updates to an approved
HAO demonstration to account for any changes to projected expenditures or enrollment in the
current demonstration year due to unforeseen circumstances out of the state’s control, such as
a public health crisis or major economic event. Under such circumstances, states will have the

Page 25 – State Medicaid Director
opportunity to submit new information and relevant data, describe the circumstances and
proposed amendment, and renegotiate relevant STCs. The data provided by the state will be
validated by the CMS Office of the Actuary in consultation with other appropriate federal
entities.
Calculating Base Period Amounts for Demonstration Extensions
If a state seeks to extend an approved HAO demonstration, providing a new demonstration
period, CMS would follow the process explained above to re-calculate the base period
expenditures needed to establish a new aggregate or per capita cap associated with the new
demonstration period. This would be consistent with the policy established for budget
neutrality calculations for demonstration extensions set forth in the August 22, 2018, CMS
letter to State Medicaid Director (SMD # 18-009), “Re: Budget Neutrality Policies for Section
1115(a) Medicaid Demonstration Projects,”https://www.medicaid.gov/federal-policyguidance/downloads/smd18009.pdf.
4. Trend Rate Calculation
For states implementing a per capita cap model, the per capita caps determined for the base
year will be increased by a growth factor based on the lesser of the growth rate in the state
over the prior five years and by the medical care component of the consumer price index for
all urban consumers (CPI-M). Because states opting to implement an aggregate cap model
assume greater risk due to the uncertainty in enrollment, the annual aggregate cap determined
for the base year will be increased by the lower of growth rate in the state over the prior five
years and CPI-M plus one-half of a percentage point (CPI-M + .5%).
5. Implications of Reaching or Exceeding the Annual Budget Neutrality Cap
Regardless of the type of annual budget neutrality cap being utilized under an HAO
demonstration, states will be expected to remain apprised of demonstration expenditures in
relation to the cap on federal spending. States will be expected to notify CMS as soon as
possible if demonstration expenditures are expected to exceed the annual cap, so corrective
actions can be initiated. CMS would offer technical assistance in these circumstances.
D. Oversight
The HAO initiative is intended to provide significant flexibility for states in designing and
implementing demonstrations under an aggregate or per capita cap, and participating states’
projects will be subject to robust oversight. States will be expected to demonstrate that their
eligibility, enrollment and claims systems and processes yielded accurate data upon which the
base year amount for their funding under either an aggregate or per capita cap model is
determined, and states will be expected to participate in program integrity efforts that include a
strong focus on assuring appropriate use of expenditures qualifying for an increased FMAP.
States also would be expected to develop and provide a quality strategy program and report
annually in accordance with CMS guidance. (See Appendix E for details on the key elements of
a quality strategy and performance assessment.) In addition, states would be expected to report
quarterly on metrics that comprise the continuous performance indicators, as well as quarterly
and annually on other quality and performance metrics and qualitative information that align

Page 26 – State Medicaid Director
with the state’s implementation and monitoring plans to be approved by CMS after the
demonstration is approved. These oversight activities would be complementary and not
duplicative. Participating states will also be expected to design and conduct an interim and
summative evaluation in accordance with guidance that CMS will provide. States could be
subject to a deferral of funding, as described in the STCs, if the state did not submit timely and
complete deliverables, such as monitoring data and evaluation reports, or failed to make
adequate progress on information technology (IT) systems and data development and submission
important to the state’s demonstration implementation and CMS oversight.
1. Program Integrity
CMS has an important responsibility to ensure that states continue to make accurate Medicaid
eligibility determinations and that states receive appropriate federal funds for Medicaid
expenditures, including for populations covered under HAO demonstrations. CMS places a
particular emphasis on this responsibility for populations whose expenditures qualify for an
increased FMAP. The Government Accountability Office (GAO) and the HHS Office of
Inspector General (OIG) have conducted several studies or audits of expenditures for
individuals enrolled in the adult group. 7 CMS has examined these and other audit findings
and recommendations and issued guidance explaining the measures states need to take in
order to ensure the integrity of state eligibility, enrollment and claims processes. Consistent
with the CMCS Informational Bulletin, Oversight of State Medicaid Claiming and Program
Integrity Expectations, published on June 20, 2019, 8 we will expect states seeking approval of
an HAO demonstration to provide documentation demonstrating compliance with program
integrity provisions in 42 CFR part 455 and systems capacity to make accurate and timely
determinations of eligibility and renewals, and to accurately categorize individuals as newly
eligible or not newly eligible so that claims for FFP are paid at the statutorily authorized
matching rate. We expect that the documentation provided will reflect the state’s
comprehensive test plans, including an end-to end-testing strategy, demonstrating such
operational capacity and up-to-date training materials, policies and procedures for the agency
workforce.
Eligibility Reviews
CMS has multiple tools to oversee the accuracy of Medicaid and CHIP eligibility
determinations, including through the Payment Error Rate Measurement (PERM) and the
Medicaid Eligibility Quality Control (MEQC) programs, which play a critical role in ensuring
the accuracy of eligibility determinations and payment. The July 2017 rule established a new
harmonized Medicaid eligibility oversight process that meets the requirements of section
1903(u) of the Act through a combination of the PERM program and a revised MEQC
program, where there will be PERM reviews and state conducted MEQC pilots as part of a 3year cycle. The PERM reviews will focus on measuring erroneous payments due to
ineligibility and will calculate an eligibility improper payment rate. While the MEQC pilots
7

CMS Needs to Better Target Risks to Improve Oversight of Expenditures, GAO-18-564 (Aug 2018); Additional
Efforts Needed to Ensure that State Spending is Appropriately Matched with Federal Funds, GAO-16-53 (Oct
2015); California Made Medicaid Payments on Behalf of Newly Eligible Beneficiaries who did not meet Federal
and State Requirements, OIG A-09-16-02023 (February 2018); New York Did Not Correctly Determine Medicaid
Eligibility for Some Newly Enrolled Beneficiaries, OIG A-02-15-01015 (January 2018).
8
Available at https://www.medicaid.gov/federal-policy-guidance/downloads/cib062019.pdf.

Page 27 – State Medicaid Director
will focus on areas not addressed through PERM reviews, such as negative cases and
understated/overstated liability, as well as permit states to conduct focused reviews of areas
identified as error-prone through the PERM program. This creates a complementary approach
to ensuring accuracy of the eligibility determination process.
Populations covered under this demonstration initiative will be included in the reviews
conducted under PERM and MEQC. As determined necessary, states participating in this
demonstration may also be subject to the enhanced monitoring of Medicaid eligibility
determinations outlined in the 2018 CMS Medicaid Program Integrity Strategy and other
relevant regulatory or sub-regulatory guidance.
Fiscal Integrity, Operations, and Oversight
Certain fiscal integrity provisions of section 1903 of the Act, such as rules regarding FFP
rates, eligibility errors, and the requirement for states to fund the non-federal share of
expenditures, will apply to HAO demonstrations, and states should use existing processes to
claim FFP for demonstration expenditures. In addition to monitoring and evaluation activities
described later in this guidance, CMS also intends to continue its standard financial oversight
activities for demonstration expenditures, including, but not limited to, establishing with the
state budget neutrality parameters, and tracking actual expenditures, consistent with the State
Medicaid Director’s Letter #18-009, entitled, “Budget Neutrality Policies for Section 1115(a)
Medicaid Demonstration Projects;” quarterly CMS-64 expenditure reviews; focused financial
management reviews; and deferrals and disallowances of claims for FFP. Please note that any
services claimed at increased FMAP or other matching rates are subject to additional scrutiny.
Federal Review of Managed Care Capitation Rates
As stated previously in Section B of this guidance, states generally will be expected to meet
both statutory and regulatory requirements that managed care capitation rates be actuarially
sound in order to ensure that beneficiaries receive covered services without overspending state
and federal tax dollars. However, states will be given additional flexibility in how the
capitation rates are ultimately approved by CMS. CMS expects that states would use one of
two options available to states to demonstrate and document that capitation rates are
actuarially sound:
Option 1: Federal Actuarial Review
CMS to complete an actuarial review, consistent with existing procedures:
1. States develop capitation rates consistent with the requirements of 42 CFR part
438 and CMS’ Managed Care Capitation Rate Development Guide; and
2. CMS conducts an actuarial review of the actuary’s rate certification in order to
issue an actuarial opinion about the actuarial soundness of the capitation rates.
Additionally, states submit to CMS a final set of managed care capitation rates supported
by a rate certification at least 30 days prior to the start of a rating period and make all
modifications to managed care capitation rates on a prospective basis.

Page 28 – State Medicaid Director
Option 2: Fiscal Integrity through Transparency, Medical Loss Ratios, and Audits
The requirements of 42 CFR 438.7(a), 9 would not apply and CMS would eliminate the
prospective federal review, and rely on more transparency, use of medical loss ratios
(MLRs) with remittance, and additional independent financial audits to assure that the
managed care capitation rates are actuarially sound. Under this option, CMS would
expect states to submit an actuary’s certification that the managed care capitation rates
are actuarially sound, and likely would accept such a certification if the following
conditions are met:
1. Capitation Rate Transparency
a. States develop capitation rates annually consistent with the requirements of
42 CFR 438 and an enhanced CMS Managed Care Capitation Rate
Development Guide, which establishes a specific outline for the rate
certification and required tables to document assumptions and data used for
the capitation rate development.
b. The rate certification is publicly displayed on the state Medicaid agency’s
website at least 60 days prior to the start of the annual rating period and
notify CMS of the display location. Any changes to these capitation rates
(e.g., contract amendments) would be clearly identified in a rate amendment
certification, which would be provided to CMS and posted on the state
Medicaid agency’s website at least 30 days prior to making the change in
rates.
2. Components of the Rate Development
a. The state’s managed care capitation rates are based only upon approved
Medicaid services covered under:
1) The Medicaid state plan;
2) A section 1115 demonstration;
3) A section 1915 waiver; and
4) Additional services deemed by the state to be necessary to comply with
the requirements of MHPAEA, as implemented in 42 CFR part 438,
subpart K, 42 CFR 440.395, and 45 CFR 147.160 and 146.136, as
applicable.
b. The state’s managed care capitation rates are based only upon the expected
utilization and delivery of services for the time period and the population
covered under the terms of the state’s contract with the managed care plans.
c. The state’s managed care capitation rates may not include any pass-through
9

This provision of the regulations requires states to submit to CMS for review and approval, all risk-based managed
care plan rate certifications concurrent with the review and approval process for managed care plan contracts.

Page 29 – State Medicaid Director
payments or supplemental provider payments. To the extent that the state
intends to make pass-through payments or supplemental payments to
providers, CMS would expect that the payments would be explicitly
authorized in the state’s section 1115 demonstration and paid to providers
outside of the managed care capitation rates.
3. Use of an MLR with Remittance

a. The state’s contract with each managed care plan requires remittance based
on a corridor around the MLR defined in 42 CFR 438.8.
b. States will have flexibility in establishing the exact requirements of the
remittance associated with each managed care plan’s MLR; consistent with
guidelines developed by CMS. Remittances will be required by plans if the
MLR falls below the 85 percent level, with the federal share of such
remittances to be returned by the state to CMS; states will be required to pay
remittances to plans if MLR is above 95 percent (see Appendix F).
However, remittances required to be paid by the state in excess of the
annual cap will not be eligible for FFP. States and managed care plans will
need to calculate and reconcile remittances more quickly than otherwise
required in 42 CFR 438.8. Specifically, states will need to calculate and
reconcile each managed care plan’s MLR and report calculations to CMS
within 12 months of the rating period.
4. Use of Audits
The state will be expected to meet enhanced requirements for receiving and
reviewing audited financial reports for managed care plans. Regulations at 42
CFR 438.3(m) require states to contractually require managed care plans to
submit to the state audited financial reports specific to the Medicaid contract on
an annual basis. In addition, states and managed care plans will need to ensure
that:
a. The financial audit is conducted by an independent entity in accordance with
generally accepted accounting principles and auditing standards and be of
sufficient detail that the state and managed care plan can reconcile the data
used for the MLR calculations to the information reported in the independent
financial audit; and
b. The audited financial reports, as well as documentation reconciling the data
used for the MLR, are submitted to CMS within 12 months of the end of the
rating period.
2. Quality Strategy and Performance Assessment
Under an HAO demonstration, CMS may grant states significant programmatic and
administrative flexibility to more efficiently operate their programs within the approved

Page 30 – State Medicaid Director
demonstration expenditure cap. This greater flexibility would enable states to redesign their
Medicaid programs to ensure beneficiaries receive appropriate services in the most cost-effective
manner that promotes the objectives of the Medicaid program. In turn, states will be expected to
ensure accountability for the health and well-being of the Medicaid beneficiaries enrolled in this
demonstration. To demonstrate accountability, states will be expected to develop and maintain a
written quality strategy for assessing access to care, quality of care, and the health outcomes of
beneficiaries covered under this demonstration.
Discussed more fully in Appendix E, the quality strategy will be expected to contain specific
objectives, defined as measurable performance targets, for different segments of the
demonstration population. Because measurement is critical for quantifying performance, we
would expect that central to the quality strategy will be mandatory reporting of 25 quality and
access measures drawn from the CMS Adult Core Set that are either included in the CMS
Medicaid and CHIP Scorecard 10 or are feasible for states to report, either because they are
derived from administrative data sources like claims and encounter data or are currently reported
by at least 25 states. These measures will be adjusted for the population covered under an HAO
demonstration and are described in Appendix D.
The Adult Core Set currently includes 33 measures targeting specific clinical domains of high
priority for the adult Medicaid population: (1) Primary Care Access and Preventive Care, (2)
Maternal and Perinatal Health, (3) Care of Acute and Chronic Conditions, (4) Behavioral Health
Care, and (5) Long Term Services and Supports (see Appendix D for the list of 2020 Adult Core
Set measures). It also includes the Consumer Assessment of Healthcare Providers and Systems
(CAHPS) Health Plan survey. Vetted and updated annually through robust stakeholder
engagement with states, health plans, providers, consumer advocates, and measurement experts,
the Adult Core Set will provide a snapshot of health care quality within the demonstration based
on key indicators of health care access and quality for the beneficiaries served in the
demonstration. CMS may identify additional measures that we would expect would be added to
the required Core Set reporting as well as additional measure domains, such as specialty care.
Recognizing that states already have established quality measurement and improvement
initiatives underway, states may also include any other quality measures used to monitor access
and quality of care for beneficiaries in the demonstration.
States with managed care or alternative private market delivery systems can leverage existing
quality strategies, quality assessment and performance improvement (QAPI) requirements, and
external quality review to fulfill these requirements. However, states would be expected to
integrate all beneficiaries covered by this demonstration model – even if they receive their care
through fee-for-service – into these quality strategies. Although the reporting under the quality
strategy would be distinct from the other monitoring and evaluation activities required generally
for all demonstrations, the quality strategy would need to be closely coordinated with these other
monitoring and evaluation activities.

10

Information on the Medicaid and CHIP Scorecard is available at https://www.medicaid.gov/stateoverviews/scorecard/index.html.

Page 31 – State Medicaid Director
3. Monitoring and Evaluation
General Monitoring Requirements
CMS remains committed to monitoring and evaluation in order to understand the outcomes
and the impacts of the state innovations being demonstrated. CMS is undertaking efforts to
help states monitor the elements of their programs, while giving them the flexibility to adapt
to changing conditions in their states. In addition to the quality strategy and measurement
described above, we would expect states to provide timely and accurate T-MSIS data in order
to be able to participate in the HAO initiative. CMS may also consider annual site visits as an
additional monitoring strategy. As with all demonstrations authorized under section 1115 of
the Act, states will be required to develop monitoring plans and submit performance metrics
for quarterly and annual monitoring reports. Quarterly and annual monitoring reports will
consist of both narrative updates and qualitative and quantitative data on pre-determined
metrics. CMS is developing metrics and other parameters specifically for the HAO initiative
and will work with each state implementing an HAO demonstration to ensure that the metrics
and other parameters to be used are appropriate to the state’s demonstration and that the state
understands the expectations and is prepared to report in accordance with CMS’ guidance.
CMS will also leverage metric sets and monitoring strategies already being implemented for
1115 demonstration types that a state may opt to include under an HAO demonstration,
including, for example, community engagement, SUD and SMI / SED demonstrations.
The metrics selected would need to reflect the major elements of the demonstration, and
uniformity in the metrics and the availability of national specifications will be considered to
support cross state monitoring and evaluation. States would be expected to independently
verify their metric data. CMS will combine these programmatic metrics with general metrics
aimed at monitoring beneficiary enrollment, the overall functioning of the demonstration and
the reporting under the Quality Strategy and Performance Assessment.
We expect that states will comply with other monitoring and reporting requirements,
consistent with regulations in 42 CFR 431.420 and 431.428. State monitoring reports will be
required to provide sufficient information to document key challenges, underlying causes of
those challenges, and strategies for addressing those challenges, as well as key achievements
and the conditions and efforts that lead to those successes. States will be expected to engage
an independent assessor to conduct a mid-point assessment of the demonstration, and to
provide recommendations for mid-course corrections for the state’s consideration. This
information, along with the state’s plan for responding to the recommendations will be
provided to CMS.
Continuous Performance Indicators
It will be critical for both states and CMS to know as soon as possible if beneficiary access to
care is being adversely affected by one or more elements of the demonstration. Toward that
end, CMS has designed a set of continuous performance indicators composed of 13 metrics
which participating states will be expected to report to CMS and post on the state’s website on
a quarterly basis. The metrics selected are not intended to provide a comprehensive
understanding of the demonstration or monitor the state’s progress in meeting the
demonstration’s goals and objectives. Rather, the continuous performance indicators are
intended to provide CMS and the state with a timely indicator of potential issues impacting

Page 32 – State Medicaid Director
beneficiary access to coverage or care, so that needed adjustments can be made. These
indicators fall into one of four categories: enrollment, retention, access to care, and financial
management. A list of the specific metrics and specifications for this continuous performance
indicator system is found in Appendix H.
A change in a given metric, in and of itself, may not provide definitive evidence that there is a
serious problem with the demonstration requiring adjustment. Instead, a decline, or in some
cases an uptick, in one or more metrics signals the need for CMS to engage with the state to
determine the cause(s) of the change and whether corrective action is needed. If the state,
with technical assistance from CMS, is not able to identify and correct the problem, CMS may
direct the state to engage an independent assessor to conduct a rapid cycle evaluation of one or
more elements of the demonstration within 60 days of such CMS direction. The purpose of a
rapid cycle evaluation is to identify recommendations for policy and/or operations to reverse
the change in the continuous performance indicators and other monitoring and evaluation
findings. If the problem is not remedied, CMS may initiate corrective action, which could
include deferral or disallowance of costs, or termination of the demonstration consistent with
the STCs.
Specific details related to monitoring and reporting for each state’s demonstration will be
discussed with states and described in the demonstration STCs.
Budget Neutrality Monitoring
The characteristics of the budget neutrality test for each section 1115 Medicaid state
demonstration are determined as part of CMS and state negotiations that culminate in the
demonstration’s STCs. STCs for HAO demonstrations will include a section describing the
monitoring of budget neutrality, general financial requirements and corrective actions in the
event that actual spending exceeds the specified caps. The STCs will describe the process by
which the state should perform the respective calculations, as well as how to report the
expenditures to CMS, and reconciliation processes.
Per each demonstration’s STCs, states will be required to submit to CMS quarterly monitoring
reports within 60 days of the end of each quarter, as well as an annual report within 90 days of
a demonstration year’s completion. These reports are required to include fiscal reporting to
assist in the determination of whether or not the demonstration is tracking as budget neutral.
In the event that a state is found to have exceeded its annual budget neutrality expenditure
limit(s), states will be required to return excess funds to CMS. States will be required to
return funds by entering a negative adjustment to expenditures claimed on their CMS-64
reports (OMB 0938-1265). Please note that all participating states are subject to overall
budget neutrality as well as annual budget neutrality caps, as described above in section C,
Financing and Shared Savings.
To support more efficient, timely and accurate review of states’ budget neutrality
submissions, CMS has developed a standardized budget neutrality reporting form, known as
the Budget Neutrality Workbook (“BN Workbook”). Specifically, this BN Workbook
consolidates into a unified report a standard set of financial data. The standardization of the
reporting methodology, together with automation of the reporting submission supports:

Page 33 – State Medicaid Director
•
•
•
•

Consistency of evaluation;
Streamlined communication methodology between states and CMS;
Increases in reporting accuracy; and
Reduced timeframes required for monitoring and evaluation.

The new Budget Neutrality Workbook automates the entire submission process. By
incorporating the BN Workbook into the Medicaid section 1115(a) Performance Metrics
Database & Analytics (PMDA) workflow, submissions are parsed and validated—notifying
the state of any upfront potential problems with their submissions, reducing downstream
communication, and subsequent needs for clarification or modifications to the BN
Workbook. The BN Workbook has been formulated for use for the entire life span of
demonstrations. This allows reuse of the same document, with updates for the quarterly
period being reported, and discards the need to produce different documents for each
quarterly or annual submission.
The PMDA application, which is used for BN Workbook submission, will historically retain
all financial data and related documents, reducing the number of duplicate records required
and the need for respondents to retain records.
Evaluation
Per 42 CFR 431.424, and the demonstration STCs, states will be required to submit for CMS
review and approval an evaluation design. The evaluation design is expected to be robust and
rigorous and consider the use of comparison groups and advanced statistical analyses
(including impact analyses). A rigorous cost analysis will be required as a component of the
evaluation design. The evaluation design must include an assessment of health outcomes, in
addition to the quality metrics described above, of individuals that have been enrolled in and
subject to the provisions of the demonstration, and will be required to conduct robust,
independent program evaluations. Evaluations must be designed to determine whether the
demonstration is meeting its objectives, as well as the impact of the demonstration on
Medicaid beneficiaries. States will be required to submit for CMS approval a draft
evaluation design no more than 180 days after demonstration approval. CMS will provide
technical assistance and will encourage states to leverage existing CMS guidance related to
evaluation of section 1115 demonstrations, including specific hypotheses, outcomes, data
sources, and comparison groups for alternatives to Medicaid policies that might be tested
under an HAO demonstration. As the state modifies its program, the state will be required to
re-submit to CMS an evaluation design which adequately represents the programmatic
elements modified.
State evaluation designs will be expected to include a discussion of the evaluation questions
and hypotheses that the state intends to test, including whether and how the additional
flexibilities provided through an HAO demonstration enable states to more efficiently
administer their Medicaid programs. The hypothesis testing should include, where possible,
assessment of both process and outcome measures, and proposed measures should be selected
from nationally-recognized sources and national measures sets, as well as state-defined
measures of program efficiency. The evaluation design should use both quantitative and
qualitative methods, and will need to identify comparison groups and appropriate statistical
analyses to evaluate the impact of the demonstration. Evaluation designs should also include

Page 34 – State Medicaid Director
descriptions of multiple data sources to be used, including but not limited to multiple
stakeholder perspectives, surveys of beneficiaries, claims data, and survey data. States
participating in this demonstration opportunity must agree to cooperate with, and provide any
data or other information requested by CMS for purposes of evaluating the demonstration.
Consistent with other section 1115 demonstrations, states participating in the HAO initiative
also will be required to submit an interim evaluation report and a summative evaluation
report. The interim report should identify any programmatic changes and recommendations
based on the evaluation. A new evaluation design which reflects changes made based on the
interim report findings should be submitted to CMS for the purposes of the summative
evaluation report.
Changes made in the implementation plan, or through an amendment or renewal, likely will
require a corresponding update to the monitoring plan and/or evaluation design. CMS would
work with the state to make needed updates, which would be subject to CMS approval.
If CMS undertakes a federal evaluation to further understand the effectiveness and impacts of
the HAO demonstration, the state is expected to comply with all requirements, consistent with
42 CFR 431.424(f).
E. Demonstration Application and Amendments
Application
Demonstrations under the HAO initiative will generally be approved for an initial five-year
period from the date of implementation. CMS will provide an application template to support
states in providing a complete application. The template will help to guide states in describing
how each state’s demonstration project will support the objectives of the Medicaid program
using the approach outlined in this guidance. The template also will facilitate provision of
accurate data needed to develop a demonstration budget agreement.
More specifically, the application template will enable states to provide the following
information in a streamlined manner:
•

Check-off list of flexibilities with regard to applicability of Medicaid provisions that the
state intends to implement;

•

Administrative program requirements lists of compliance standards typical to section
1115 demonstrations, for example, with federal civil rights laws, non-supplanting other
federal programs and non-duplicating funding, and program performance standards;

•

A description of the populations covered, income standard and other conditions of, or
limitations on, eligibility required for coverage under the demonstration;

•

A description of the proposed health care delivery system, eligibility requirements;
eligibility and enrollment process (if different from the process for other MAGI
populations) benefit coverage, and cost-sharing (premiums, copayments, and
deductibles) required of individuals who will be covered under the demonstration;

Page 35 – State Medicaid Director
•

Demonstration that the state has, or has a plan for developing, the IT systems capability
needed to support the demonstration and meet the reporting requirements;

•

Data described in section C. Financing and Shared Savings (including enrollment data
for each category of beneficiary who received health care coverage under the Medicaid
program prior to the implementation of the demonstration);

•

Baseline performance data on the mandatory subset of the Medicaid Adult Core Set
quality measures described in Appendix D. If the population under this demonstration is
newly eligible, the state should include a plan and timeline for how it will collect the
required quality and access data that will establish the baseline for the demonstration;

•

Baseline data on the continuous performance indicators in Appendix H;

•

Written documentation of the state’s compliance with the public notice requirements at
42 CFR part 431, subpart G, with a report of the issues raised by the public during the
comment period and how the state considered those comments when developing the final
demonstration application submitted to CMS;

•

The research hypotheses that are related to the demonstration’s proposed changes, goals,
and objectives, and a general plan for testing the hypotheses, including, if feasible the
identification of appropriate evaluation indicators; and

•

A transition plan for if the demonstration is terminated or not renewed.

Transparency
CMS supports state public input processes that provide a meaningful opportunity for
consideration of the views of Medicaid beneficiaries, applicants, and other stakeholders and
allows states to gather input that may support continuous improvement of the program.
Applications for an HAO demonstration are subject to all relevant public notice and transparency
requirements, including those described in 42 CFR part 431, subpart G. Where applicable, states
will also be required to comply with the state’s tribal consultation process and describe how the
state is responding to comments received through the tribal consultation process.
Implementation Plan
Within 90 days after application approval, each state will submit for CMS approval an
implementation plan that will provide detailed information on the state’s approach to
implementing its approved demonstration, including key milestones of what the state will
achieve, by when and how, as well as a program integrity plan. CMS will provide a template for
the state’s implementation plan.
Transition of Existing Demonstrations to an HAO Demonstration
States with existing section 1115 demonstrations that cover populations eligible to be covered in
an HAO demonstration may also propose to transition coverage and other features of those
existing demonstrations into the HAO demonstration. The application template provided by
CMS will accommodate such proposed transitions. CMS will work with states interested in such
a transition to ensure a seamless conversion of coverage into an HAO demonstration and orderly
close-out of the existing section 1115 demonstration in a manner consistent with the STCs for
the existing demonstration. As needed, CMS will help states develop a framework and key
milestones for conversion, including implementation of the phase-out process of the existing

Page 36 – State Medicaid Director
demonstration, determining the appropriate public notification process for the planned
conversion, and guidance on the development of the HAO demonstration application to
effectuate the conversion of coverage. In advance of formal submission, CMS can work with
states to identify potential program changes necessary for the state to accomplish its goals and
objectives for the transition of coverage into an HAO demonstration.
State Flexibility During the Demonstration Period
States with an approved demonstration may make administrative and programmatic changes to
their program without prior approval from CMS, provided that the planned change is consistent
with the authorities approved in the STCs for the demonstration, unless the change has the
potential to substantially impact enrollment. If the change has the potential to substantially
impact enrollment, CMS will work with the state to determine whether an adjustment in the
aggregate or per capita cap initially approved may be required. If new authority is needed, or the
state seeks to make a change to its HAO demonstration that is not consistent with the approved
STCs, the state would need to submit a formal demonstration amendment, and comply with the
transparency requirements in 42 CFR part 431, subpart G.
The HAO initiative seeks to provide states with broad flexibility to operate a demonstration
project to maximize health outcomes for Medicaid beneficiaries in a cost-effective,
administratively efficient manner for the state, thereby generating savings for other initiatives
benefiting the state’s Medicaid program. In order to maximize their ability to make such
administrative and programmatic changes after an HAO demonstration is approved, without need
for additional CMS approval, states can include a range of policy options they may implement
over the course of the demonstration in their initial application. This will ensure that the
transparency requirements in the regulations have been met, and that CMS has approved the
range of policy options as having a valid demonstration purpose and promoting the objectives of
the Medicaid program. For example, a state may want to include minimum and maximum
premium and other cost-sharing charges that may be imposed under the demonstration, as well as
the initial premiums and cost-sharing to be imposed, or propose several EHB-benchmark plans it
may adopt at a later date, or optional benefits it may eliminate. This would enable the state to
titrate the amount or premiums or cost-sharing charged, or benefits covered, over the course of
the demonstration period more easily.
States seeking to make a change to the policy, design, or operation of a demonstration that is
authorized under the approved STCs will need to reflect the change in the state’s implementation
plan. Although prior CMS approval will not be needed for changes authorized under the STCs,
states would be expected to provide CMS with at least 60 days advance notice of a planned
change. Further, for any such changes which may impact beneficiaries, plans, providers or other
stakeholders, states will be expected to provide at least 60 days advance public notice and a
meaningful opportunity to comment, as well as follow the state’s tribal consultation process,
prior to revising the state’s implementation plan or implementing the change.
The notice provided to the public would include a clear description of the planned change as well
as the anticipated impact on beneficiaries, plans, providers and other stakeholders. We would
expect that the public notice process generally described in 42 CFR part 431, subpart G would be
followed, including posting in a conspicuous location on the state’s website; publication in the
newspapers of widest circulation; distribution through other mechanisms, such as an electronic

Page 37 – State Medicaid Director
mailing list of interested parties; consultation with the Medical Care Advisory Committee
established by the state in accordance with 42 CFR 431.12; and sufficient time to enable the state
to make changes in response to comments received. If the state revises a planned change in
response to public comments, the state would be expected to provide CMS with written
notification of the revisions at least 30 days prior to implementation.
Advance notice of an adverse action to individual beneficiaries affected by a change in
demonstration policy, such as a state reducing or eliminating a benefit, also would be required in
accordance with 42 CFR part 431, subpart E, and any applicable STCs.
Advance public notice or tribal consultation would not be expected for administrative changes
only minimally impacting stakeholders. CMS will work with each state to define in the STCs
when an administrative change would be considered to have a minimal versus meaningful impact
on stakeholders and when advance notice and tribal consultation would be required.
Any changes to a state’s program after initial implementation of the demonstration must be
reflected in the implementation plan. States will be expected to post on their website, and
provide to CMS, an updated implementation plan on a quarterly basis, along with the quarterly
monitoring report discussed in section D.3, above. If no changes are made in a given quarter, the
state would certify that it had made no changes. Some changes may require a corresponding
update to the monitoring plan and/or evaluation design, discussed in section D.3, above. CMS
would work with the state to make needed updates, which would be subject to CMS approval.
As noted, changes to an implementation plan consistent with the approved STCs for the
demonstration will not require CMS approval. However, if CMS believes that a particular
change is not authorized under the approved STCs or other applicable federal laws, CMS may
notify the state that it may not implement the change as planned, but must submit an amendment
and obtain CMS approval of the amendment, in accordance with its STCs. Similarly, if CMS
believes that a particular change may substantially impact enrollment such that an adjustment to
the aggregate or per capita cap may be needed, CMS may notify the state that it may not
implement the change as planned, but must delay implementation until CMS and the state have
agreed upon an appropriate adjustment.

Page 38 – State Medicaid Director
Conclusion
While nothing in this letter represents final approval of any program or is binding on any state or
any Medicaid recipient, CMS hopes this information is helpful and looks forward to continuing
to work with states to consider and implement innovative solutions to improve their Medicaid
programs. CMS is available to provide technical assistance to states, as well as to preview
states’ draft section 1115 proposals to help ensure states have the best chance possible of
meeting federal requirements. Questions and comments regarding the HAO initiative may be
directed to Judith Cash, Director, State Demonstrations Group, at 410-786-9686.
Sincerely,

Calder Lynch
Director

Cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State and Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health
National Association of State Alcohol and Drug Abuse Directors

Page 39 – State Medicaid Director
Appendix A: Flexibilities Table
Flexibilities Available Under the HAO Initiative
Flexibility

Associated Statutory and Regulatory
Provisions (states can request that
these provisions not apply to an HAO
demonstration)

ELIGIBILITY
Flexibility to elect income standard best suited to
state at, above or below 133 percent FPL. (Income
standard of at least 133 percent FPL is required for
increased FMAP for adults with income at or below
133 percent FPL in accordance with sections
1905(y) and 1905(z) of the Act.)

Section 1902(a)(10)(A)(i)(VIII); 42
CFR 435.119

Ability to limit eligibility to defined subset of
individuals described in adult group, based on
geographic or other criteria. (Eligibility for all
individuals described in the adult group is required
for increased FMAP in accordance with sections
1905(y) and 1905(z) of the Act.)

Section 1902(a)(1); 42 CFR 431.50

Flexibility to receive FMAP for services rendered
to the adult group without having to provide such
coverage through benchmark or benchmarkequivalent coverage

Section 1903(i)(26)

Ability to impose additional eligibility
requirements to further objectives of Medicaid
program

Section 1902(a)(8); 42 CFR
435.911(c)(1)

Flexibility to establish prospective enrollment for
eligible applicants

Section 1902(a)(8); 42 CFR
435.911(c)(1)

Flexibility to eliminate retroactive eligibility

Section 1902(a)(34); 42 CFR 435.915

Flexibility to eliminate hospital presumptive
eligibility

Section 1902(a)(47)(B); 42 CFR
435.1110

Flexibility to provide continuous eligibility up to 12
months

Section 1902(e)(14)(C); 42 CFR
435.603(g)

Section 1902(a)(10)(A)(i)(VIII); 42
CFR 435.119

Section 1902(a)(10); 42 CFR 435.119

42 CFR 435.916(d)

Page 40 – State Medicaid Director
Flexibility

Ability to renew eligibility of new beneficiaries
prior to regular 12-month renewal in order to align
Medicaid renewal cycle with Marketplace

Associated Statutory and Regulatory
Provisions (states can request that
these provisions not apply to an HAO
demonstration)
Section 1943
42 CFR 435.916(a)(1)

BENEFITS
Broad flexibility in benefit package design,
including but not limited to flexibility to offer drug
formularies similar to those provided in the health
insurance markets, consistent with the EHB
requirements

Section 1902(a)(10)(B); 42 CFR
440.230, 440.240

No requirement to provide mandatory state plan
services or required Alternative Benefit Plan
services – including NEMT, EPSDT, and nursing
facility services – not included in Essential Health
Benefits

42 CFR 431.53 (authorized by section
1902(a)(4))
Section 1902(a)(10)(A); 42 CFR
440.210, 440.220
Section 1902(a)(10)(B); 42 CFR
440.230, 440.240
Section 1902(k), 1937; 42 CFR 440.300

Flexibility to determine appropriate amount,
duration and scope of covered benefits

Section 1902(a)(10)(B); 42 CFR
440.230, 440.240

Flexibility relating to FQHC covered services

1905(a)(2)(C)

COST-SHARING AND PREMIUMS
Ability to charge premiums at all income levels

Sections 1902(a)(14), 1916 and 1916A;
42 CFR 447.55, 447.56

Broad flexibility to impose cost-sharing, including
non-emergency use of the emergency room, up to
aggregate limit equal to 5 percent of beneficiaries’
income and subject to protections for populations
specified in the guidance

Sections 1902(a)(14), 1916 and 1916A
(other than section 1916A(b)(1)(B)(ii)
and (b)(2)(A)); 42 CFR 447.52, 447.53,
447.56(a) - (e)
Section 1916(f)

Broad flexibility to target premium and costsharing charges, except with respect to the
aggregate limit on premiums and cost-sharing
charges equal to 5 percent of beneficiaries’ income

Sections 1902(a)(14), 1916 and 1916A;
42 CFR 447.56(b)
Section 1916(f)

Page 41 – State Medicaid Director
Flexibility

Associated Statutory and Regulatory
Provisions (states can request that
these provisions not apply to an HAO
demonstration)

PROVIDER PAYMENTS AND ACCESS TO
CARE
Greater flexibility in rate-setting and payment
methodologies

Section 1902(a)(30)

Flexibility in amount of DSH payments made to
hospitals

Sections 1902(a)(13) and 1923

Flexibility in application of claims review prior to
payment of providers

Section 1902(a)(37)

Flexibility to use alternative access standards in
fee-for-service and managed care environments

Section 1902(a)(23) and (30)

Flexibility to reimburse FQHCs with a VBP

Section 1902(a)(10)(A); 42 CFR
440.230, 440.240; Section 1902(bb)

42 CFR 438.68

MANAGED CARE DELIVERY SYSTEM
Flexibility in delivery system requirements

Section 1902(a)(1), (a)(10)(B), (a)(23),
(a)(30)(A)

Elimination of prior CMS approval for rate
certification, contract amendments, retroactive rate
adjustments, and directed payments

42 CFR 438.3(a), 438.6(c)(2)(i),
438.7(a), 438.7(c)(2), 438.806(b)

Flexibility in allowing alternative approaches to
achieve statutory requirements for managed care
delivery systems

42 CFR part 438

FAIR HEARINGS
Flexibility to streamline fair hearing processes
within constitutional due process protections

Section 1902(a)(3); 42 CFR part 431
subpart E

ADMINISTRATIVE FLEXIBILITY
Ability to make many program changes without
prior CMS approval, consistent with the terms of
this guidance

Section 1902; 42 CFR part 430 subpart
B

Page 42 – State Medicaid Director

Key Statutory and Regulatory Requirements Expected to be Applicable Under the HAO
Initiative
Description of Statutory and Regulatory
Requirements

Statutory and Regulatory Provision(s)
Expected to be Applicable under the HAO
Initiative

FINANCING
FMAP and other FFP matching rates

Sections 1905(b), (y), (z), (aa), (cc); 42 CFR
parts 432 and 433

Limitation on non-state federal share
financing and availability and extent of FFP;
compliance with expenditure reporting and
budgetary requests

Section 1903; 42 CFR parts 430 and 433,
except as specified above

PROGRAM INTEGRITY
Medicaid Eligibility Quality Control
(MEQC)

Section 1903(u); 42 CFR part 431 subpart P

Payment Error Rate Measurement program
(PERM)

Improper Payments Information Act of 2002
(P.L. 107-300); 42 CFR part 431 subpart Q

Exclusion of providers

Sections 1902(a)(39), and (61), 1903(q); 42
CFR part 455 subpart A

Establishment and operation of Medicaid
fraud control unit independent of the single
state agency

Section 1902(a)(64)

Mechanism for beneficiaries to report fraud
and abuse
All other applicable program integrity
regulations unless explicitly provided
otherwise in the special terms and conditions
of the state’s demonstration.

42 CFR part 455 and other provisions

ELIGIBILITY AND ENROLLMENT
PROCESSES
Use of single streamlined application,
verification and renewal processes
BENEFICIARY PROTECTIONS

Section 1943; 42 CFR 435.907, 435.910,
435.912, 435.916, 435.923, 435.945-960

Page 43 – State Medicaid Director
Description of Statutory and Regulatory
Requirements

Statutory and Regulatory Provision(s)
Expected to be Applicable under the HAO
Initiative

Protection of beneficiary information and
confidentiality

Section 1902(a)(7) and 42 CFR part 431
subpart F

Assistance with application and renewal,
including for individuals who are limited
English proficient.

42 CFR 435.908

Five percent limit on aggregate premiums
and cost-sharing

Section 1916A(b)(1)(B)(ii) and (b)(2)(A); 42
CFR 447.56(f)

No premiums or cost sharing charges for
tribal beneficiaries

Sections 1916(j), 1916A(b)(3)(A)(vii), and
1916A(b)(3)(B)(x); 42 CFR 447.56(a)(1)(x)
and 447.56(c)(2)

Prohibition on discrimination on the basis of
race, color, national origin, sex, religion,
national origin, disability, and age.

Protections afforded under other federal
statutes and implementing regulations,
including Title VI of the Civil Rights Act of
1964, Section 504 of the Rehabilitation Act
of 1973, the Americans with Disabilities Act
of 1990, the Age Discrimination Act of 1975,
Section 1557 of the Affordable Care Act; 42
CFR 435.901 (regarding eligibility
determinations and the provision of
information; and as to state laws prohibiting
religious discrimination).

BENEFITS
Limitation on payments with respect to care
or services for any individual who is an
inmate of a public institution

Section 1905(a)(29)(A), 42 CFR 435.1010

Limitations on payments with respect to
Section 1905(a)(29)(B), 42 CFR 435.1010
coverage of services for individuals residing
in IMDs except for statutory and regulatory
exceptions to the exclusion and expenditure
authority to cover services provided to
individuals residing in an IMD if the state
meets the section 1115 program requirements
as outlined in the State Medicaid Director
Letters, Strategies to Address the Opioid
Epidemic, issued on November 1, 2017, and
Opportunities to Design Innovative Service
Delivery Systems for Adults with Serious

Page 44 – State Medicaid Director
Description of Statutory and Regulatory
Requirements

Statutory and Regulatory Provision(s)
Expected to be Applicable under the HAO
Initiative

Mental Illness or Children with a Serious
Emotional Disturbance, issued on November
13, 2018.
MANAGED CARE DELIVERY
SYSTEMS AND CERTIFICATION
STANDARDS
Statutory requirements must be met as well
as regulatory requirements pertaining to the
development of capitation rates. However,
states may have flexibility to achieve goals
of statute through approaches alternative to
those prescribed in Medicaid regulations at
42 CFR part 438

Sections 1903(m) and 1932 of the Act

Standards for provider screening and
enrollment

Sections 1902 (a)(77), (a)(78), and (kk); 42
CFR part 455 subpart E

Tribal protections related to managed care
under section 1932(h) of the Act

section 1932(h) of the Act; 42 CFR 438.14

OTHER
All statutory and regulatory requirements
applicable to state plan coverage that are not
identified in either table in this Appendix
will be expected to apply unless the state
requests in its demonstration application that
such a requirement not apply and CMS
approves the request in the special terms and
conditions

Page 45 – State Medicaid Director
Appendix B: Process for Transitioning Existing Section 1115 Demonstrations into a State’s
HAO demonstration
States with existing section 1115 demonstrations that cover populations eligible to be covered in
an HAO demonstration may also propose to transition coverage and other features of that
existing demonstration into an HAO demonstration. The application template provided by CMS
will accommodate such proposed transitions. CMS will work with states interested in such a
transition to ensure a seamless conversion of coverage into an HAO demonstration and orderly
close-out of the existing section 1115 demonstration in a manner consistent with the STCs for
the existing demonstration.
As needed, CMS will help states develop a framework and key milestones for conversion,
including implementation of the phase-out process of the existing demonstration, determining the
appropriate public notification process for the planned conversion, and guidance on the
development of the state’s HAO demonstration application to effectuate the conversion of
coverage. In advance of formal submission, CMS can work with states to identify potential
program changes necessary for the state to accomplish its goals and objectives for the transition
of coverage into an HAO demonstration in some of the following ways:
• Analysis of the state's goals, objectives and program features implemented in the existing
demonstration to discern the extent to which HAO demonstration coverage may vary in
its impact on beneficiary eligibility for services and benefits, healthcare delivery, and/or
cost-sharing requirements;
• Analysis of the existing demonstration waiver and expenditure authorities to ensure that
the state both retains, and is appropriately leveraging, the flexibilities available under an
HAO demonstration to continue to meet the state’s intended goals for the population;
and,
• Analysis of the existing demonstration evaluation design to determine whether
evaluation parameters may require revision to ensure the appropriate evaluation
indicators are identified to understand the outcomes and the impacts of the state's
intended goals for transitioning coverage of the population into an HAO demonstration.

Page 46 – State Medicaid Director
Appendix C: Summary of Implementation of the EHB Requirements in the Individual
Health Insurance Market
This appendix summarizes the standards for providing EHB, as implemented in 45 CFR 156.100
through 156.125. This is not intended to supersede any laws or regulations, and any conflict
between this summary and the applicable legal authority should be resolved in favor of the legal
authority. For a complete description of the regulatory standards, please consult the cited
regulations.
EHB-Benchmark Plans in the Individual and Small Group Market
To implement section 1302(b) of the PPACA for the individual and small group markets, HHS
defines EHB based on a benchmark plan approach. States selected from one of 10 basebenchmark plans, identified at 45 CFR 156.100. States were required at 45 CFR 156.110 to
supplement their base-benchmark plan, if necessary, to ensure the ten EHB categories were
being covered, and to ensure an appropriate balance among the EHB categories to ensure that
benefits are not unduly weighted toward any category. The supplemented base-benchmark plan
established the state’s EHB-benchmark plan. States most recently completed this process to
establish EHB-benchmark plans for the 2017 plan year. The 2017 EHB-benchmark plans
continue to apply until the state makes a new selection under new benchmark plan selection
options available for the 2020 plan year. If a state does not make a new selection applicable in
2020, the 2017 EHB-benchmark plan will continue to apply.
Under the new options to be available for the 2020 plan year, states may select as their EHBbenchmark plan the 2017 EHB-benchmark plan used by another state. They also may replace
the coverage in any of the 10 categories of EHB from their 2017 EHB-benchmark plan with the
coverage of the same category from another state’s 2017 EHB-benchmark plan. Finally, states
may select a set of benefits to become their new EHB-benchmark plan. Under any of these
options, the state must ensure that the covered benefits are equal to, or greater than, to the extent
any supplementation is required to provide coverage within each EHB category, the scope of
benefits provided under a typical employer plan, defined at 45 CFR 156.111(b)(2)(i). The scope
of benefits also must not exceed the generosity of a set of comparison plans, identified at 45 CFR
156.111(b)(2)(ii). Finally, the EHB-benchmark plan must not have benefits unduly weighted
towards any of the ten categories of EHB; must provide benefits for diverse segments of the
population, including women, children, persons with disabilities, and other groups; and must not
include discriminatory benefit designs that contravene the non-discrimination standards defined
in 45 CFR 156.125.
Individual and Small Group Market Insurance Coverage of EHB based on the EHB-Benchmark
Plans
To provide EHB, individual market health insurance coverage must provide benefits that are
substantially equal to the EHB-benchmark plan, including covered benefits and limitations on
coverage such as amount, duration, and scope. Annual or lifetime dollar limits in the EHBbenchmark plan may be converted to treatment limitations, consistent with 45 CFR 147.126.
Additionally, the coverage may substitute actuarially equivalent benefits for those provided in

Page 47 – State Medicaid Director
the EHB-benchmark plan, other than the prescription drug benefit, consistent with 45 CFR
156.115(b).
In addition to the benefits covered by the applicable EHB-benchmark plan, pursuant to 45 CFR
155.170(a)(2), any benefit required to be covered by state action taking place on or before
December 31, 2011 must be covered and is considered an EHB.
To provide EHB, coverage also must: provide coverage of the greater of one drug or the same
number of prescription drugs covered by the EHB-benchmark plan in every United States
Pharmacopeia (USP) category and class, subject to the prescription drug benefit requirements in
45 CFR 156.122; comply with the MHPAEA requirements, as implemented in 45 CFR 146.136
and 147.160; include preventive health services described in 45 CFR 147.130; cover habilitative
services and devices as specified in 45 CFR 156.115(a)(5); and for benefits under the pediatric
services category of EHB, provide coverage for enrollees until at least the end of the month in
which the enrollee turns 19 years of age.
EHBs may not include the following services: routine non-pediatric dental services, routine nonpediatric eye exam services, long-term/custodial nursing home care benefits, or non-medically
necessary orthodontia.
EHB-Benchmark Plans in HAO Demonstration Coverage
States currently are not required to select the same EHB-benchmark plan for ABP as they do for
their individual and small group markets. Similarly, CMS does not expect that states cover EHB
under an HAO demonstration using the same EHB-benchmark used for other purposes. Rather,
states may select, for purposes of covering EHB under an HAO demonstration, any EHBbenchmark plan that otherwise could have been selected for the state’s individual and small
group insurance markets for plan year 2017, or that could be selected for such markets for plan
years beginning in 2020 under current regulations.
This includes the option to select from among the ten base-benchmark plans among which states
selected for plan year 2017, supplemented as necessary, in accordance with 45 CFR 156.100 and
110, and the option to select from among the options in 45 CFR 156.111. Moreover, under any
of the benchmark plan options (though it generally would not be applicable under the option at
45 CFR 156.111(a)(3)), states may change which benefits are considered EHB under the
benchmark plan they select by substituting benefits for those provided in the EHB-benchmark
plan in a manner consistent with 45 CFR 156.115(b).
Regardless of which option the state implements to select an EHB-benchmark plan for purposes
of the HAO initiative, we expect the coverage a state provides under this demonstration initiative
would be substantially equal to the EHB-benchmark, and would comply with the standards at 45
CFR 156.100 through 156.125.
Additionally, any benefits that must be covered by individual market health insurance in
accordance with state action taking place on or before December 31, 2011 would be expected to
be covered as EHB by Medicaid under an HAO demonstration.

Page 48 – State Medicaid Director
Appendix D: Annual Quality and Access Reporting Requirements for Aggregate and Per
Capita Cap Demonstration Models
Annual Quality and Access Measures
Measure Name

NQF #

Measure
Steward

Mandatory
Measure*

Primary Care Access and Preventive Care
Cervical Cancer Screening (CCS-AD)

0032

NCQA

Yes

Chlamydia Screening in Women Ages 21–24 (CHL-AD)

0033

NCQA

Yes

Flu Vaccinations for Adults Ages 18 to 64 (FVA-AD)

0039

NCQA

No

Breast Cancer Screening (BCS-AD)

2372

NCQA

Yes

Screening for Depression and Follow-Up Plan: Age 18 and Older (CDF-AD)

3148

CMS

No

Adult Body Mass Index Assessment (ABA-AD)

NA

NCQA

Yes

PC-01: Elective Delivery (PC01-AD)

0469/2829

TJC

No

Prenatal and Postpartum Care: Postpartum Care (PPC-AD)

1517****

NCQA

Yes

Contraceptive Care – Postpartum: Ages 21–44 (CCP-AD)

2902

OPA

Yes

Contraceptive Care – Most and Moderately Effective Methods: Ages 21–44
(CCW-AD)

2903

OPA

Yes

Controlling High Blood Pressure (CBP-AD)

0018

NCQA

Yes

Comprehensive Diabetes Care: Hemoglobin A1c (HbA1c) Poor Control (>9.0%)
(HPC-AD)

0059

NCQA

Yes

PQI 01: Diabetes Short-Term Complications Admission Rate (PQI01-AD)

0272

AHRQ

Yes

PQI 05: Chronic Obstructive Pulmonary Disease (COPD) or Asthma in Older
Adults Admission Rate (PQI05-AD)
PQI 08: Heart Failure Admission Rate (PQI08-AD)

0275

AHRQ

Yes

0277

AHRQ

Yes

PQI 15: Asthma in Younger Adults Admission Rate (PQI15-AD)

0283

AHRQ

Yes

Plan All-Cause Readmissions (PCR-AD)

1768

NCQA

Yes

Asthma Medication Ratio: Ages 19–64 (AMR-AD)

1800

NCQA

Yes

HIV Viral Load Suppression (HVL-AD)

2082

HRSA

No

Initiation and Engagement of Alcohol and Other Drug Abuse or
Dependence Treatment (IET-AD)

0004

NCQA

Yes

Medical Assistance with Smoking and Tobacco Use Cessation (MSC-AD)

0027

NCQA

No

Antidepressant Medication Management (AMM-AD)

0105

NCQA

Yes

Follow-Up After Hospitalization for Mental Illness: Age 21 and Older (FUH-AD)

0576

NCQA

Yes

Diabetes Screening for People With Schizophrenia or Bipolar Disorder
Who Are Using Antipsychotic Medications (SSD-AD)

1932

NCQA

Yes

Follow-Up After Emergency Department Visit for Alcohol and Other Drug
Abuse or Dependence (FUA-AD)

3488*****

NCQA

Yes

Follow-Up After Emergency Department Visit for Mental Illness (FUM-AD)

3489*****

NCQA

Yes

Maternal and Perinatal Health

Care of Acute and Chronic Conditions

Behavioral Health Care

Page 49 – State Medicaid Director
Diabetes Care for People with Serious Mental Illness: Hemoglobin A1c (HbA1c)
Poor Control (>9.0%) (HPCMI-AD)

2607

NCQA

No

Use of Opioids at High Dosage in Persons Without Cancer (OHD-AD)

2940

PQA

Yes

Adherence to Antipsychotic Medications for Individuals with Schizophrenia (SAAAD)

NA***

NCQA

Yes

Concurrent Use of Opioids and Benzodiazepines (COB-AD)

NA

PQA

Yes

Use of Pharmacotherapy for Opioid Use Disorder (OUD-AD)**

3400

CMS

Yes

NA

NASDDDS/
HSRI

No

Long Term Services and Supports
National Core Indicators Survey (NCIDDS-AD)**

* Measures in the Adult Core Set are considered mandatory for this demonstration model if they meet the following criteria:
1) Measure is included in the Medicaid Scorecard or 2) are feasible for states to report either because they can reliably be
reported using administrative data sources alone (like claims and encounter data) or as evidenced by the fact that at least 25
states reported the measure in the 2019 Core Set reporting cycle of the 2018 Adult Core Set.
** This measure was added to the 2020 Adult Core Set. More information on 2020 Updates to the Child and Adult Core
Health Care Quality Measurement Sets is available at https://www.medicaid.gov/federal-policyguidance/downloads/cib111919.pdf.
*** The Adult Core Set includes the NCQA version of the measure, which is adapted from the CMS measure (NQF #1879).
**** This measure is no longer endorsed by NQF but retained in the Adult Core Set following consultation with states, who
reported that the measure concept remains important for the Medicaid adult population and no better measure currently
exists.
***** The NQF number for the FUA-AD and FUM-AD measures was previously listed as 2605. These measures now have
separate NQF numbers but are the same measures included in the FFY 2019 Adult Core Set
AHRQ = Agency for Healthcare Research & Quality; CMS = Centers for Medicare & Medicaid Services; HRSA = Health
Resources and Services Administration; NA = Measure is not NQF endorsed; NCQA = National Committee for Quality
Assurance; NQF = National Quality Forum; OPA = U.S. Office of Population Affairs; PQA = Pharmacy Quality Alliance; TJC
= The Joint Commission.

Page 50 – State Medicaid Director
Appendix E: Key Elements of the Quality Strategy and Performance Assessment
States that choose to pursue an HAO demonstration should develop a state Quality Strategy and
Performance Assessment that is comprised of five key components laid out as a cohesive plan:
(1) measurable goals, (2) interventions, (3) performance measures, (4) baselines and targets, and
(5) rapid-cycle assessment and continuous quality improvement. The Quality Strategy and
Performance Assessment should address all populations covered under an HAO demonstration,
even if they receive their care through a fee-for-service delivery system.
1. Identify objectives and articulate them as measurable goals. The foundation of an
effective Quality Strategy and Performance Assessment is a set of clearly defined
objectives that are articulated as measurable goals that are meaningful for the
population(s) covered in the demonstration. In order to identify these goals, states should
start with a data-based baseline analysis (e.g., cost, utilization patterns, health needs of
target populations, quality of life issues facing beneficiaries, barriers to care, past
performance) of the beneficiaries in this demonstration. This analysis should help states
identify opportunities for improvement by looking at the root causes of the issues and
targeting quality improvement resources accordingly. At a minimum, this baseline
analysis should include the mandatory subset of the Medicaid Adult Core Set quality
measures identified in Appendix D. These are the measures that are in Scorecard and are
feasible for states to report, either because they derived from administrative data sources
or as evidenced by the fact that at least 25 states reported them to CMS as of the 2019
Core Set reporting cycle, which reflects state reporting of the 2018 Adult Core Set.
These specific measurable health care quality goals should drive the entire Quality
Strategy and Performance Assessment: the interventions, payment model, and metrics
should all be rooted in the specific goals identified. States should consider how the
interventions will help achieve these goals as well as how the performance measures
will enable states to assess progress toward these goals. Tools such as driver diagrams
and run charts can help visualize some of these components together as pathways.
2. Identify the interventions that will help the state achieve these goals. Under the HAO
initiative, states will have broad flexibility in selecting the types of interventions that
would advance their quality improvement goals. However, the interventions selected
should have a strong evidence base for driving progress towards the identified goals.
States may wish to consult the Agency for Healthcare Research and Quality’s Health
Care Innovations Exchange, an interactive database of innovative care models with
demonstrated impact that is searchable by state, health care condition, patient
population, and health care setting. States may also wish to consult the Centers for
Disease Control and Prevention’s 6|18 Initiative, a multi-state and multi-payer
partnership targeting six common and costly health conditions – tobacco use, high blood
pressure, health care-associated infections, asthma, unintended pregnancies, and
diabetes – and, initially, 18 specific interventions that have been proven to be effective
in improving health outcomes for individuals with these conditions.
States may consider conducting several small tests of change and Plan-Do-Study-Act

Page 51 – State Medicaid Director
(PDSA) cycles to quickly identify which interventions have the greatest potential to
impact change and drive progress towards the goals and aims of the state’s quality
strategy. 11 States can receive coaching and technical assistance in these types of quality
improvement techniques by emailing MACQualityTA@cms.hhs.gov.
3. Measure and monitor progress toward these goals. Once the objectives, goals, and
interventions have been selected, the appropriate performance measures that can be
directly tied to these goals and interventions should be selected. At a minimum, these
measures should enable the state to assess the impact of this demonstration on access to
care and the quality and appropriateness of the care furnished to beneficiaries, including
both underutilization and overutilization. States should also annually survey these
beneficiaries to understand their experience of care, including access and perceived
barriers.
These measures will allow a state to understand when an intervention has resulted in
improvement as well as indicate if there is any slippage where quality improvement
resources are not presently focused. States should consider a blend of process and
outcome-focused measures along with measures that can help to reflect unintended
consequences of change, including to other parts of the system or other systems.
States will be expected to collect and report the mandatory subset of the Medicaid Adult
Core Set quality measures as noted in Appendix D. These measures, along with the
beneficiary’s experience of care survey, will serve as the baseline for the demonstration
and to measure impact of the demonstration on beneficiary’s ongoing access to and
quality of care. In addition, these measures will be used to reward states on a pay-forperformance basis. The state may also use measures already in use by the state, if
different from the Core Sets. CMS will develop a set of tools that will aid states in
selecting appropriate, standardized measures for specific settings of care that are also
aligned with the Core Set.
When selecting which measures to use, it is important to consider the rationale for
selecting each measure and determine how each measure ties to the improvement goal
or intervention. This assessment will help the state identify which programmatic goals
are and are not reflected with the available measures. In addition, clarifying the
connection from goal to measurement is useful in meaningfully conveying to
internal/external stakeholders and to CMS what the state intends to achieve and how it
will know that progress is occurring.
In order to support alignment with federal programs, improve consistency and
comparability in measurement, and minimize reporting burden, states are encouraged to
consult the CMS measures inventory which includes the majority of the measures used
in CMS’s public reporting programs.

11

See https://www.medicaid.gov/medicaid/quality-of-care/downloads/qi-201-designing-interventions.pdf;
https://www.medicaid.gov/medicaid/quality-of-care/downloads/qi-201-planning-and-doing.pdf;

Page 52 – State Medicaid Director
4. Defining the starting point and targets for performance. Using the data-based analysis,
previous state performance on the Adult Core Set measures, and national benchmarking
data, the state should identify baselines for each of the measures it intends to collect. If
states undertaking new initiatives or populations do not have baseline data for their
measures, they should create a timeline for identifying and setting baselines.
For the mandatory subset of the Medicaid Adult Core Set measures, CMS will set
benchmarks nationally across all states reporting the given Core Set measures and
organize them into quartiles. To qualify for the performance-based portion of the shared
savings, states will need to either achieve performance at the 75th percentile or
demonstrate a 3 percent improvement over the prior year on a portion of those measures
in order to qualify for the performance-based share of savings. The reporting and quality
performance requirements for shared savings is further described in the Financing and
Shared Savings section of this guidance.
States may choose to provide financial incentives to providers for absolute achievement,
targeted improvement on metrics, or both. There are multiple ways this can be
accomplished. The nature of the split between absolute achievement and targeted
improvement will depend on the characteristics of the metric and the basic goals of the
effort. 12 States may also find CMS’s guidance on shared savings to be useful to clarify
state responsibilities on these financial incentives. 13
5. Measure submission and use for rapid-cycle assessment and continuous quality
improvement. Quality improvement and measurement is best approached in cycles
designed to continuously drive improvement in access to care, quality of care, and health
outcomes. Regularly monitoring performance assessment data and feeding it back to the
health care providers and health plans participating in this demonstration is necessary in
order to understand what measures of quality are improving (or not), and create the
opportunity for developing and diffusing best practices, avoiding a repeat of problems
and driving quality improvement more broadly.
A critical element of transparency and feedback is the availability of appropriately
structured, reliable and timely data that can support rapid cycle assessment to support
mid-course corrections in interventions and to accelerate local learning and
improvement. States must collect and submit this performance measurement data to
CMS and publish them on their website at least annually, with quarterly submission of
data for performance measures derived from administrative data sources like claims.
12

For instance, a state may choose to align with CMS’s Hospital Value-Based Purchasing incentive structure, which
awards points for both achievement relative to a national benchmark and improvement based on a hospital’s past
performance, at https://www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/HospitalQualityInits/Hospital-Value-Based-Purchasing-. Another approach would be to set a target of
90th percentile of national performance for it measures. In brief, providers earn the reward in one of two ways—
either the provider meets this performance target, or the provider closes the gap between current performance
(baseline) and this 90th percentile target by a pre-specified amount.
13

https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-005.pdf

Page 53 – State Medicaid Director
Where the focus of the demonstration is less than statewide, the state must report these
measures at the state and the demonstration levels: the difference between how a state is
performing at the demonstration-level and at the state-level on a given measure is
important information and provides context for understanding the demonstration-level
performance.
Relationship of Managed Care Requirements and Quality & Application to Fee-ForService
Managed care has existing quality requirements at 42 CFR part 438 subpart E. When developing
this overall quality strategy, states should think broadly across all delivery systems, including but
not limited to managed care. States with managed care delivery systems can leverage existing
quality strategies, QAPI requirements, and external quality review to fulfill these requirements.
However, all beneficiaries covered by an HAO demonstration – even if they receive their care
through fee-for-service arrangements in an otherwise managed care delivery system – will need
to be integrated into these quality strategies, QAPI plans, and external quality review activities.
Stakeholder Engagement and Transparency
Stakeholder engagement in designing and implementing each of these components is critical.
From consumers, to providers, to patients, multi-stakeholder approaches to quality are not only
necessary for viability but have historically been a key to the success of quality improvement
initiatives. Stakeholder perspectives and values should be incorporated into this process from the
initial conception of a quality improvement model, and should be reflected in the programmatic
goals and measurement approaches.
Technical Assistance
Technical assistance on any aspect of these quality provisions, including the development of
driver diagrams, measure selection, data collection and submission, and quality improvement
approaches and techniques is available to states at no cost by emailing
MACQualityTA@cms.hhs.gov.

Page 54 – State Medicaid Director
Appendix F: Guidelines for MLR Remittances
Managed
Care Plan
MLR
Less than
75%

Minimal Remittance Required
The managed care plan must remit to the state 100% of:
a. (.75 minus (the actual MLR)) multiplied by (total revenue)
Additionally for being below 80%, the managed care plan must remit to the
state no less than 80% of:
b. .05 multiplied by (total revenue)

75% - 80%

80% - 85%
85% - 95%
95% - 100%
100% - 105%

Greater than
105%

Additionally for being below 85%, the managed care plan must remit to the
state no less than 50% of:
c. .05 multiplied by (total revenue)
The managed care plan must remit to the state no less than 80% of:
a. (.80 minus (the actual MLR)) multiplied by (total revenue)
Additionally for being below 85%, the managed care plan must remit to the
state no less than 50% of:
b. .05 multiplied by (total revenue)
The managed care plan must remit to the state no less than 50% of:
a. (.80 minus (the actual MLR)) multiplied by (total revenue)
The state and managed care plans do not need to make a remittance
The state must remit to the managed care plan no less than 50% of:
a. ((the actual MLR) minus .95) multiplied by (total revenue)
The state must remit to the managed care plan no less than 80% of:
a. ((the actual MLR) minus 1.00) multiplied by (total revenue)
Additionally for being above 95%, the state must remit to the managed care
plan no less than 50% of:
b. .05 multiplied by (total revenue)
The state must remit to the managed care plan 100% of:
a. ((the actual MLR) minus 1.05) multiplied by (total revenue)
Additionally for being above 100%, the state must remit to the managed care
plan no less than 80% of:
b. .05 multiplied by (total revenue)
Additionally for being above 95%, the state must remit to the managed care
plan no less than 50% of:
c. .05 multiplied by (total revenue)

Page 55 – State Medicaid Director
Appendix G: Schedule of Deliverables for the Demonstration
Date
30 days after “approval
date” by CMS
90 days after approval date

Deliverable
State acceptance of demonstration STCs, and Expenditure
Authorities
Implementation Plan

90 days after approval date

Quality Strategy

90 days after approval date

Baseline Quality & Access Measure Reporting and
Beneficiary Access to Care, Barriers to Care and Experience
of Care Survey results
Monitoring Protocol

120 days after approval
date
180 days after approval
date
Quarterly Deliverables
Due 60 days after end of
each quarter, except 4th
quarter
Annual Deliverables Due 90 days after end of
each 4th quarter
3 years after approval date
1 year prior to the
expiration of the
demonstration, or with the
demonstration extension
application
60 days after receipt of
CMS comments
18 months following the
end of the demonstration
approval period
60 days after receipt of
CMS comments
Monthly Deliverables

Evaluation Design
Quarterly Monitoring Reports
Quarterly Implementation Plan Update
Quarterly Expenditure Reports
Annual Monitoring Reports
Annual Quality and Access Measure Report
Annual Survey of Beneficiary Access to Care, Barriers of Care
and Experience of Care
Mid-point Assessment
Draft Interim Evaluation Report

Final Interim Evaluation Report
Draft Summative Evaluation Report

Final Summative Evaluation Report
Monitoring Call

Appendix H: METRICS FOR CONTINUOUS PERFORMANCE INDICATOR SYSTEM
Access to care and availability of services
Provider active participation: # providers enrolled with service claims for 3 or more
beneficiaries
1
a) Primary provider
b) Specialist provider
Managed care states: Provider availability by plan
a) Number of calls to state or plan’s call center indicating difficulty in finding
2
provider or timely access to primary care services
b) Number of calls to state or plan’s call center indicating difficulty in finding
provider or timely access to specialty care services
Emergency department (ED) utilization
3
a) Total ED visits/number of member months in quarter
b) Total nonemergency ED visits
Inpatient admissions/member months in quarter
4
a) Total
b) Avoidable
Diabetes Short-Term Complications Admission Rate / Adult Core Set (PQI01-AD) (NQF
5
0272)
Enrollment
6 Total demonstration enrollment
Retention at renewal
a) Total due for renewal
7
b) Percent successfully renewed
c) Percent terminated at renewal
d) Pending disposition
8 Suspensions and lockouts (if applicable)
9 Total pending applications
Appeals and grievances
Number of appeals requested/demonstration enrollment
10
a) Medicaid eligibility
b) Denial of benefits
11 Number of grievances, by plan (managed care)/ demonstration enrollment
Financing
Claims processing (by plan if managed care)
12
a) The percentage total claims that were clean as submitted
b) Percentage of clean provider claims paid within (i) 14 days; (ii) over 45 days
Medical loss ratio (MLR) (managed care)
13
a) Estimated for the quarter
b) Estimated year-to-date (YTD)

